Exhibit 10.3


image02.jpg [image02.jpg]


LOAN AND SECURITY AGREEMENT
This LOAN AND SECURITY AGREEMENT, is entered into as of August 11, 2020 by and
between ENERGY FOCUS, INC., a Delaware corporation company whose chief executive
office and principal place of business is located at 32000 Aurora Road, Suite B,
Solon, OH 44139 (“Borrower”), and FACTORS SOUTHWEST, L.L.C., dba FSW FUNDING, an
Arizona limited liability company whose chief executive office and principal
place of business is located at 4530 E. Shea Blvd., Suite 170, Phoenix, AZ 85028
(“Lender”).
RECITALS
A.Borrower has requested that Lender lend funds and provide financial
accommodations to Borrower (collectively, the “Loan”) as more fully set forth
herein and in the other Loan Documents.
B.Borrower has requested that each Validity Guarantor guaranty the validity of
the Eligible Accounts and each Validity Guarantor will receive substantial
benefit from the Loan.
NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the Parties hereby agree as follows:
AGREEMENT
1.Certain Definitions and Index to Definitions.
1.1.Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with GAAP consistently applied.
1.2.Definitions. All other capitalized terms contained in this Agreement which
are not specifically defined herein shall have the meanings provided those terms
in the UCC to the extent the same are used herein. All references herein to the
singular or plural shall also mean the plural or the singular, respectively, and
references to any gender shall mean any other gender, including the neuter. The
term “including” shall mean “including without limitation,” regardless of
whether so stated. As used herein, the following terms shall have the designated
meanings:
1.2.1.“Account Debtor” – a Person to whom Borrower has sold Inventory or other
Collateral, or to whom Borrower or its Affiliates have provided services for
which that Person has not fully paid Borrower or that Affiliate all amounts due
for those goods or services.
1.2.2.“Accounts” – all accounts receivable or other obligations owed to Borrower
by an Account Debtor, regardless of whether the Account is an Eligible Account.
1.2.3.“ACH” – means automated Clearing house or similar payment process.
1.2.4.“ACH Agreement” – see Section 3.1.3 hereof.
1.2.5.“Additional Audits” – see Section 3.2.2.2 hereof.
1.2.6.“Advances” - see Section 2.1 hereof.
1.2.7.“Affiliate” means any entity which directly or indirectly, through one or
more intermediaries, controls, or is controlled by or is under common control
with Borrower, or 5% or more of the equity interest of which is held
beneficially or of record by Borrower or any Account Debtor or any Affiliate of
either of them. “Control” means the power, directly or indirectly, to direct
management and policies of an entity, whether through the ownership of voting
securities, by contract or otherwise.
Page 1 of 36
Loan and Security Agreement

--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


1.2.8.“Agreement” - this Loan and Security Agreement, together with all exhibits
and schedules hereto, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated, or replaced.
1.2.9.“Allowable Amount” - the lesser of (i) the Borrowing Base less
Availability Reserves, if any, and (ii) the Maximum Amount.
1.2.10.“Anniversary Date” – the later of the date that is two years following
the date of this Agreement, or the Renewal Termination Date, if applicable.
1.2.11.“Applicable Laws” means all applicable federal, state, local and foreign
laws, rules, regulations and orders of any Governmental Authority.
1.2.12.“Asset Report” – a report prepared by Borrower setting forth the aging
and payment status of all Eligible Accounts.
1.2.13.“Audit Fee” – One Thousand Dollars ($1,000.00) per day plus Lender’s
related out-of-pocket expenses.
1.2.14.“Authorized Audits” – see Section 3.2.2.2 hereof.
1.2.15.“Availability Reserves” - as of any date of determination, an amount a
Lender may from time to time establish and revise in good faith reducing the
amount of Advances which would otherwise be available to Borrower hereunder:
1.2.15.1.To reflect material adverse events, conditions, contingencies or risks
which, as determined by Lender in good faith, do or are reasonably likely to
affect either (i) the Collateral or any other property which is security for the
Obligations or its value, (ii) the assets, business or prospects of Borrower or
any Obligor, or (iii) the security interest and other rights of Lender in the
Collateral (including the enforceability, perfection and priority thereof);
1.2.15.2.To reflect Lender's good faith belief that any Collateral report or
financial information furnished by or on behalf of Borrower or any Obligor to
Lender is or may have been incomplete, inaccurate or misleading in any material
respect; or
1.2.15.3.In respect of any state of facts that Lender determined in good faith
constitutes an Event of Default.
1.2.15.4.Lender may retain the Availability Reserves until Complete Termination.
1.2.16.“Avoidance Claim” - any claim that any payment received by Lender is
avoidable under the Bankruptcy Code or any other debtor relief statute.
1.2.17.“Base Rate” shall mean the highest prime rate publicly announced from
time to time by The Wall Street Journal as the prime rate or base rate or
equivalent rate, or if The Wall Street Journal ceases to publish the prime rate,
another published prime rate as chosen by FSW, and reasonably acceptable to the
Borrower, as a reasonable substitute for the prime rate.
1.2.18.“Bona-fide” - means that each party to a transaction has acted in Good
Faith and in an arms’ length manner with respect to the transaction.
1.2.19.“Borrower” - see Preamble hereof.
Page 2 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


1.2.19.1.“Borrowing Base” – Ninety Percent (90%) of the face value of Borrower’s
Eligible Accounts.
1.2.20.“Borrowing Base Certificate” - a certificate executed by an authorized
officer of Borrower to support its request for an Advance, in a form acceptable
to Lender.
1.2.21.“Borrower Account” – any deposit or securities account of Borrower with
any bank, securities firm or other financial institution.
1.2.22.“Business Day” - any day which is not a Saturday, Sunday, or other day on
which national banks located in Arizona are authorized or required to be closed.
1.2.23.“Change of Control” –(a) A sale, hypothecation or other disposition is
made of fifty (50%) percent or more of the beneficial interest in any class of
voting equity of a Person, (b) the sale of all or substantially all of at least
fifty (50%) of the Person’s assets, or (c) the change in the management or
control of the Person, whether through the ownership or control of voting
securities or otherwise.
1.2.24.“Clearance Days” – the number of days for which Lender’s financial
institution has to declare whether the Clearance Day Payments are good funds,
which period shall be no less than three (3) Business Days from the date the
payments are deposited into Lender’s account at that institution.
1.2.25.“Clearance Day Payments” - payments received by Lender, in whatever form
and from whatever source, except wire transfers, in reduction of the
Obligations.
1.2.26.“Collateral” – All Borrower’s present and future personal property and
Fixtures in which Borrower has an interest, now or hereafter existing or
acquired, and wheresoever located, tangible or intangible, including but not
limited to, all present or hereafter existing or acquired Accounts, tools,
Goods, Inventory, Equipment, furniture, receivables, security agreements, notes,
bills, acceptances, Instruments, Deposit Accounts, Letters of Credit, Letter of
Credit Rights, installment paper, Chattel Paper, Electronic Chattel Paper,
Documents, certificates of deposit, tax refund claims, license fees, insurance
claims and proceeds, Investment Property, Commercial Tort Claims and any other
claims, conditional sale or lease contracts, cash or cash equivalents, chattel
mortgages or deeds of trust, General Intangibles, all intellectual property
including patents, trademarks, service marks, trade names, trade-styles, and
copyrights (and applications for all of the foregoing), contract rights,
accounts receivable, and all other hypothecations, and promises or duties to pay
money, now or hereafter owned or acquired by Borrower (including all rights of
Borrower as an unpaid vendor), all guarantees and other security therefor, and
all right, title and interest of Borrower in any returned, repossessed, rejected
or unshipped goods, together with all of Borrower’s books of accounts, ledger
cards and records, all vehicles, all computer programs, software and systems
owned or operated in connection therewith, all tradenames, trade-styles, all of
the above accruing present and future advances and all and all products,
proceeds, collections, returns, add-ons, accessions, replacements and
substitutions of any of the foregoing, and all proceeds of proceeds.
1.2.27.“Collateral Management Fee” – means the fee computed and payable in
accordance with Section 3.2.24 of this Agreement.
1.2.28.“Complete Termination” – Complete Termination occurs upon satisfaction of
all the following conditions:
1.2.28.1.Payment and performance in full of all Obligations of Borrower to
Lender;
1.2.28.2.If Lender has issued or caused to be issued guarantees, promises, or
letters of credit on behalf of Borrower, acknowledgement from all beneficiaries
thereof that neither Lender nor any other issuer has any outstanding direct or
contingent liability in connection therewith;
Page 3 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


1.2.28.3.No pending or threatened Avoidance Claims exist and the time period
under which such claim(s) can be asserted against Lender has expired, and no
Exposed Payments exist.
1.2.28.4.Borrower has executed and delivered to Lender and the Lender Parties a
General Release in form acceptable to Lender.
1.2.29.“Control Agreement” – a deposit or securities account control agreement
in form and substance acceptable to Lender between Lender, Borrower, any Obligor
with an ownership interest in the account, and the financial institution holding
the deposit or securities account being pledged to Lender.
1.2.30.“Credit Accommodation” - any Advance or other extension of credit by
Lender to or on behalf of Borrower hereunder.
1.2.31.“Daily Balance” shall mean the average daily principal amount of the
Advances outstanding.
1.2.32.“Daily Balance Rate” shall mean two percent (2.0%) per annum.
1.2.33.“Default Audits” - see Section 3.2.2.2 hereof.
1.2.34. “Default Rate” – Twenty Four percent (24%) per annum.
1.2.35. “Defaulted Accounts Ratio” means, as of any date of determination, the
aggregate outstanding balance of the Borrower’s Eligible Accounts that have been
charged off during the immediately preceding twelve months, divided by the most
recent monthend Eligible Accounts balance.
1.2.36.“Delinquent Accounts” means, as of any date of determination, the
aggregate outstanding amount of all Eligible Accounts which are sixtyone (61)
or more days past the original due date or ninetyone (91) or more days past the
original invoice date, without duplication.
1.2.37. “Early Termination Fee” – One Percent (1.0%) of the Maximum Amount or of
the outstanding Obligations on or after the date of the notice of early
termination is provided to Lender, whichever is higher; provided that no fee
shall be payable if the Obligations are refinanced by a FIDC insured financial
institution.
1.2.38. “Eligible Account” - means an Account receivable owing to the Borrower
which satisfies the following requirements:
1.2.38.1.(i) the Account results from the Bona-fide sale of goods or performance
of services by the Borrower in the ordinary course of its business, (ii) payment
of the Account by the Account Debtor is not contingent on the completion of
further performance by the Borrower (except for progressive billing accounts
where deposits are billed in advance and shipments are contractually arranged in
multiple shipments), and (iii) the Borrower has no additional obligation to
service, repair, or maintain any of the goods sold other than pursuant to any
applicable warranty;
1.2.38.2.the Account represents a genuine obligation of the Account Debtor for
goods sold to, or for services performed for, and accepted by the Account
Debtor; and the Account Debtor shall not have returned or refused to retain any
of the goods from the sale of which the Account arose and the goods shall not be
subject to return (other than the general right to return goods in accordance
with Borrower’s standard terms and conditions set forth on its web site);
1.2.38.3.the Account does not represent a sale on bill-and-hold, guaranteed
sale, sale-or-return, sale on approval, consignment sale, cash-on-delivery sale,
or sale on any other repurchase or return basis;
Page 4 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


1.2.38.4.the amount shown on Borrower’s books and records and on any Invoice or
statement delivered to Lenders shall be the amount owing to Borrower at the time
of the purchase and sale and no partial payment shall have been made thereon
unless such partial payment is reflected in the information provided to the
Lender and made in accordance with a contractual arrangement or otherwise with
the prior consent of the Borrower;
1.2.38.5.the Account Debtor has not notified the Borrower that it is claiming
any defense to payment of the Account, whether well-founded or otherwise;
1.2.38.6.the Account is not the obligation of an Account Debtor who has asserted
or has any reason for asserting any counterclaim, credit, allowance, adjustment,
deduction or offset against the Borrower, regardless of whether the Account
Debtor has asserted any claim;
1.2.38.7.the Account Debtor or any of its Affiliates is not also a supplier to,
or creditor of, the Borrower or any of its Affiliates, unless such supplier or
creditor has executed a no offset letter in form and substance satisfactory to
the Lender;
1.2.38.8.the Account is evidenced by an invoice or other written terms in a form
acceptable to the Lender, which the Borrower has sent to the debtor, and has
been recorded on Borrower’s books and records in that amount;
1.2.38.9. the Borrower is not prohibited by Applicable Law, including the laws
where the Account Debtor is located from bringing and maintaining an action in
the courts of that state to enforce the Account Debtor's obligation to pay the
Account. The Borrower has taken all appropriate actions to ensure access to the
courts of the state where the Account Debtor is located, including, where
necessary, the qualification by the Borrower as a foreign corporation authorized
to transact business in that state;
1.2.38.10. the Account is owned by the Borrower free of any title defects and
any Liens, assignment, sale, claim or comparable interests of others, except for
the Lien in favor of the Lender and statutory liens or encumbrances expressly
permitted hereunder;
1.2.38.11.the Account Debtor is not an Affiliate, parent or Subsidiary of the
Borrower, or an entity which has common officers or directors with the Borrower,
or a director, officer or employee of any of the foregoing;
1.2.38.12.the Account with respect to which the Account Debtor is not either (i)
the United States or any department, agency, or instrumentality of the United
States (exclusive, however, of Accounts with respect to which Borrower has
complied, to the reasonable satisfaction of Lender, with the Assignment of
Claims Act, 31 USC § 3727), or (ii) any state of the United States (exclusive,
however, of (y) Accounts owed by any state that does not have a statutory
counterpart to the Assignment of Claims Act, or (z) Accounts owed by any state
that does have a statutory counterpart to the Assignment of Claims Act as to
which Borrower has complied to Lender’s satisfaction);


1.2.38.13.all of the Accounts shall be governed by the laws of the United States
or any state thereof and enforceable against the Account Debtor in the United
States; provided, however, that if any of them are subject to laws of a foreign
jurisdiction, the Borrower shall notify Lender which Accounts are governed by
foreign law and none of those Accounts shall constitute Eligible Accounts
without either (i) insurance for such Account reasonably acceptable to the
Lender or (ii) Lender’s express written approval, which may be withheld in its
sole discretion or may be conditioned Borrower’s execution and delivery, of
additional agreements, documents and instruments as may be required by the
Lender to perfect the security interests of the Lender in those Accounts in
accordance with the applicable laws of the applicable jurisdiction, and take, or
cause to be taken, such other and further actions as the Lender may request to
enable the Lender, as secured party with respect thereto, to collect the
Accounts under those laws;


Page 5 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


1.2.38.14. the Account Debtor has not (i) applied for, suffered, or consented to
the appointment of any receiver, interim receiver, receiver-manager, custodian,
trustee, or liquidator of its assets, (ii) had possession of all or a material
part of its property taken by any receiver, interim receiver, receiver-manager,
custodian, trustee or liquidator, (iii) filed, or had filed against it, any
request or petition for dissolution, liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any bankruptcy or similar laws (other than post-petition
accounts payable of an Account Debtor that is a debtor-in-possession under the
US Bankruptcy Code and reasonably acceptable to Lender in its sole and absolute
discretion), (iv) admitted in writing its inability to pay its debts as they
become due, or become generally unable to pay its debts as they become due, (v)
become Insolvent, (vi) made a general assignment for the benefit of its
creditors or (vii) ceased operation of all or any material portion of its
business, and the Account Debtor has not threatened to do any of the foregoing;
1.2.38.15.Borrower shall not have received any notice of the death of the
Account Debtor;
1.2.38.16. the Account is not unpaid more than sixty (60) days after its due
date under the original terms of sale or more than ninety (90) days of its
invoice date, whichever occurs first;
1.2.38.17.the Account is not the obligation of a debtor for which more than
thirty five percent 35% of the Accounts of that debtor that were Eligible
Receivables at the time they arose have become ineligible under clause 1.2.35.16
of this definition;
1.2.38.18. the Account is not an Account that the Lender has determined may not
be paid by reason of the Account Debtor's financial condition or inability to
pay;
1.2.38.19.unless otherwise consented to by the Lender, the Account does not
arise from the sale of goods in the Borrower's possession or under the
Borrower's control;
1.2.38.20.the sale represented by the Account is denominated in United States
dollars or any other currency approved in writing by Lender;
1.2.38.21.Borrower shall not have received any note, trade acceptance, draft or
other instrument with respect to or in payment of the Account or any chattel
paper with respect to the goods giving rise to the Account and, if any such
instrument or chattel paper is subsequently received, Borrower shall immediately
notify Lender and, at its request, Borrower shall endorse or assign and deliver
the same to Lender;
1.2.38.22.all representations and warranties contained in this Agreement or any
other Loan Document with respect to Accounts or Eligible Receivables in general,
or to the Account in particular, are true and correct with respect to that
Account; and
1.2.38.23.In addition to the foregoing limitations, (i) the aggregate amount of
Accounts owing by a single Account debtor do not constitute more than
thirty-five percent (35%) of the aggregate amount of all otherwise Eligible
Accounts, provided that (1) with respect to [***], Accounts from such Account
Debtor shall not exceed fifty percent (50%) of the aggregate of all Eligible
Accounts, and (2) with respect, Accounts from Account Debtor, [***], so long as
the average payments for such Account Debtor is forty-five days or less, the
Eligible Accounts from such Account Debtor shall not exceed fifty percent (50%)
of the aggregate of all Eligible Accounts and (ii) in each case, the portion of
the Accounts of any Account Debtor not in excess of the applicable percentage
for that Account Debtor that otherwise satisfy the criteria set forth herein
will be deemed Eligible Accounts.
1.2.39.“Event of Default” - see Section 12 hereof.
1.2.40.“Evidence of Special Credit Accommodation” - see Section 2.3 hereof.
Page 6 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


1.2.41.“Exposed Payments” – payments received by Lender from or for the account
of an Account Debtor that has become subject to an Insolvency Proceeding, to the
extent those payments cleared the Account Debtor’s deposit account within ninety
(90) Days of the commencement of the commencement of the Insolvency Proceeding
or are or may otherwise be subject to a claim for recall or avoidance of those
payments under Applicable Law, in Lender’s determination.
1.2.42.“Facility Fee” shall mean One Percent (1.00%) of the Total Credit
Facility charged at closing and on each anniversary date thereafter.
1.2.43.“GAAP” - means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and pronouncements of the Financial
Accounting Standards Board (or any successor authority) that are applicable as
of the date of determination.
1.2.44.“Good Faith” means “honesty in fact in the conduct or transaction
concerned.”


1.2.45.“Governmental Authority” means any applicable federal, state, local,
foreign or other governmental or administrative body, instrumentality,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute resolving panel or body,
and any non-governmental organization with regulatory authority over the
business or affairs of the Person.


1.2.46. “Incipient Default” – any event or state of facts that would constitute
an Event of Default but for the requirement of providing notice, the passage of
time, whether to permit a cure or otherwise, or the granting of other
forbearance.
1.2.47.“Intercreditor Agreement” – an intercreditor agreement in form and
substance acceptable to Lender wherein the rights, priorities and obligations of
Lender and a Permitted Third Party Creditor are set forth with respect to the
Collateral and/or obligations owed by Borrower to Lender and the Permitted Third
Party Creditor, respectively.
1.2.48.“Interest Rate” – shall mean a fee charged on the Daily Balance at a rate
per annum equal to the Daily Balance Rate plus Base Rate per annum.
1.2.49.“Insolvency Date” – The date on which Lender has reasonably determined
that an Account Debtor has become Insolvent.
1.2.50.“Insolvent” or “Insolvency”- An Account Debtor has become Insolvent or is
experiencing Insolvency if its liabilities exceed its assets, it fails to pay an
Eligible Account or other accounts as they come due, it admits its inability to
honor its financial obligations or it otherwise meets the definition of that
term under Applicable Law.
1.2.51.“Insolvency Proceeding” – any proceeding pursuant to domestic, foreign,
federal, state or other bankruptcy (voluntary or involuntary), Insolvency,
receivership, moratorium, dissolution, liquidation, reorganization, arrangement,
adjustment of debts, winding-up or similar law in effect from time to time in
the United States or any state thereof (including, without limitation, Title 11
of the United States Bankruptcy Code), or in any other country or jurisdiction.
1.2.52.“Inventory” - has the meaning as set forth in the UCC, plus all inventory
now owned or hereafter acquired by Borrower, including, but not limited to, all
raw materials, work in process, finished goods, inventory leased to others or
held for lease, merchandise, parts and supplies of every kind and description,
including inventory temporarily out of the Borrower’s custody or possession,
together with all returns on accounts.
1.2.53.“Key Employee(s)” – Tod Nestor.
Page 7 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


1.2.54.“Lender” – See Preamble.
1.2.55.“Lender Account” means an account established at a financial institution
established by Lender, which account and institution may be changed from
time-to-time at Lender’s discretion.
1.2.56.“Lender Party” – Lender and any of its Affiliates, and their respective
equity owners, directors, managers, officers, employees and agents.
1.2.57.“Lender’s Representatives” - Lender’s managers, officers, employees,
agents, designees, attorneys, and accountants.
1.2.58.“Lending Office” – 4530 E. Shea Blvd., Suite 170, Phoenix, AZ 85028 or
any other or successor office designated by Lender or its successors.
1.2.59.“Loan Documents” - this Agreement, the Note, each Guaranty, each Control
Agreement, any Release and any other documents, instruments and agreements,
executed and/or delivered in connection herewith or therewith, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
1.2.60.“Material Adverse Change” means (a) a material adverse change in the
business, operations, condition (financial or otherwise) or prospects of
Borrower or any of its Affiliates, (b) a material impairment of the ability of
Borrower, any Obligor or any their Affiliates’ ability to perform their
respective obligations under the Loan Documents to which the Person is a party
or of Lender’s ability to enforce the Loan Documents, exercise rights with
respect to the Obligations or realize upon the Collateral taken as a whole, or
(c) any material impairment of the enforceability of the Loan Documents or
priority of the Lender’s Liens with respect to the Collateral taken as a whole.
1.2.61.“Maximum Amount” – Two Million and Five Hundred Thousand ($2,500,000)
1.2.62.“Minimum Monthly Borrowing” – intentionally deleted.
1.2.63. “Monetary Collateral” - cash, checks, deposits, cash-equivalents or
other proceeds of Collateral, including electronic payments.
1.2.64. “Note” – The Revolving Credit Note.
1.2.65. “Obligated Party” - any entity obligated with respect to any Collateral.
1.2.66. “Obligations” - all present and future obligations liabilities,
covenants, agreements, guaranties, warranties and representations of any Obligor
to any Lender Party of any and every kind and nature, owing by Obligor to Lender
whether or not for the payment of money, howsoever created, incurred, acquired,
arising or evidenced, , whether direct or indirect, absolute or contingent, due
or to become due, joint or several, certain or uncertain, determined or
undetermined, monetary or nonmonetary, liquidated or unliquidated, secured or
unsecured, original or renewed or extended, primary or secondary, as principal,
guarantor or surety, direct or indirect, including any obligations arising
pursuant to letters of credit or acceptance transactions or any other financial
accommodations; and all principal, interest, fees, charges, expenses, attorneys,
accountants and experts’ fees and expenses chargeable to Borrower or any Obligor
or incurred by Lender in connection with this Agreement and/or the
transaction(s) related thereto, and regardless of whether the Obligation arises
before, during or after the commencement of any Insolvency Proceeding in which
an Obligor is a debtor. By way of clarification, the Parties intend that the
Obligations include all obligations owed by any Obligor to Lender or any of its
Affiliates pursuant to any other contractual arrangements existing between them.
1.2.67.“Obligors” – Borrower and any other Person obligated to pay or perform
any of the Obligations owed to Lender, whether pursuant to any of the Loan
Documents, by operation of law, pursuant to
Page 8 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


successor liability or otherwise. For the avoidance of doubt, the Lender and
Borrower acknowledge that the Validity Guarantors are not Obligors since they
are providing certain representations, warranties and indemnities with respect
to the Eligible Accounts but are not guaranteeing the Obligations.
1.2.68.“Online Reporting Service” - means the system set up on Lender’s website
where Borrower provides Lender with the pertinent data necessary for Lender to
administer this Agreement.
1.2.69.“Permitted Third Party Creditor” – See Schedule 1.2.70 and any other
financial institution selected by the Borrower, reasonably acceptable to the
Lender, who agrees to extend loans to the Borrower in accordance with the liens
and priorities on the Collateral and obligations set forth therein.
1.2.70.“Person” means any natural person, corporation, limited liability
company, limited partnership, general partnership, limited liability
partnership, joint venture, trust, land trust, business trust, or other
organizations, irrespective of whether it is a legal entity, and any
Governmental Authority.
1.2.71.“Preference Reserve” – has the meaning set forth in Section 18.1.
1.2.72.“Renewal Period” – the period of time commencing on either the
Anniversary Date or on any Renewal Termination Date and terminating on the date
that is one year thereafter.
1.2.73. “Renewal Termination Date” – the date on which a Renewal Period
terminates.
1.2.74.“Special Credit Accommodation” - see Section 2.3 hereof.
1.2.75. “Subsidiary” of a Person means a corporation, partnership, limited
liability company, trust or other entity in which that Person directly or
indirectly owns or controls securities having voting power to elect a majority
of the governing individual or body of that Person, with a fifty (50%) or
greater ownership or controlling interest presumed to constitute sufficient
control to elect that majority, unless Lender expressly approves otherwise in
writing.
1.2.76.“Termination Date” - the earlier of (i) the Anniversary Date, or (ii) the
date on which Lender or Borrower elects to terminate this Agreement pursuant to
the terms herein.
1.2.77.“Transaction Documents” means with respect to Accounts, all agreements,
promissory notes, instruments, UCC financing statements, and other documents
executed and delivered in connection with the Accounts.
1.2.78.“Turnover” means, as of the last day of each month, the total recorded
value of the Eligible Accounts on the first day of that month divided by the
collections (net of fees, commissions and other charges) received in that month,
multiplied by the number of days in the month.
1.2.79.“UCC” - The Uniform Commercial Code in the State of Arizona, as it may be
amended from time to time.
1.2.80.“Validity Guarantor” – any Person now or hereafter guaranteeing the
Obligations or any portion thereof, and “Validity Guarantors” means all Validity
Guarantors collectively.
1.2.81.“Validity Guaranty” - a validity guaranty agreement in form and substance
acceptable to Lender by which a Guarantor guarantees certain matters pertaining
to the Eligible Accounts.
2.Credit Facilities.
2.1.Advances. Subject to the terms and conditions of this Agreement, from the
date on which this Agreement becomes effective until the Termination Date:
Page 9 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


2.1.1.Lender, shall, from time to time, at the request of Borrower, make
advances (“Advances”) to Borrower, less any Availability Reserves, so long as,
before and after such Advance, the Obligations do not exceed the Allowable
Amount and all the conditions to the making of that Advance have been satisfied
or waived in Lender’s sole discretion.
2.2.        Borrowing Base. Lender may, in its reasonable discretion, from time
to time, upon not less than five (5) days prior notice to Borrower, reduce the
Borrowing Base to the extent that Lender determines in good faith that any
Eligible Accounts do not satisfy the requirements set forth herein,
2.2.1.In determining whether to reduce the Borrowing Base, Lender may, in its
reasonable discretion, consider events, conditions, contingencies or risks which
are also considered in determining Eligible Accounts, or in establishing
Availability Reserves, including, without limitation, if Account Debtor becomes
a party in an Insolvency Proceeding.
2.3.Special Credit Accommodations. Lender may, in its sole and absolute
discretion, from time to time, extend Credit Accommodations to Borrower in
excess of the Allowable Amount (any Credit Accommodation extended pursuant to
this Section 2.3 being a “Special Credit Accommodation”). Each Special Credit
Accommodation may be evidenced by a writing in form and substance satisfactory
to Lender in its sole discretion (any such writing, an “Evidence of Special
Credit Accommodation”). Unless expressly stated to the contrary in any Evidence
of Special Credit Accommodation, each Special Credit Accommodation shall be
payable on demand and shall accrue interest at the Interest Rate. The terms of
the Loan Documents shall govern each Special Credit Accommodation except to the
extent expressly stated otherwise in the applicable Evidence of Special Credit
Accommodation.
2.4.General Provisions.
2.4.1.Borrowing Base Certificate and Asset Report. Each request from Borrower
for a Credit Accommodation shall be accompanied by a Borrowing Base Certificate
and Asset Report, completed and signed by Borrower.
2.4.2.Crediting Borrower's Account. All Credit Accommodations by Lender may be
made by deposits or transfers to any Borrower Account.
2.4.3.Authorization for Credit Accommodations. Subject to the terms and
conditions of this Agreement, Lender is authorized to make Credit
Accommodations:
2.4.3.1.upon telephonic, email, electronic, written or other instructions
received from anyone purporting to be an officer, employee or representative of
Borrower or using Borrower’s access codes or passwords, whether in the Online
Reporting Service or otherwise, and Borrower assumes the risk of any requests,
authorizations or instructions Lender believes originated by Borrower’s
authorized representatives, without any duty on the part of Lender to verify the
authenticity of same; or
2.4.3.2.At the sole discretion of Lender, and notwithstanding any other
provision in this Agreement, if it determines are necessary or appropriate to
protect any Collateral or its interests therein or to meet any Obligations,
including any interest not paid when due.
2.4.4.Limitations on Credit Accommodations. Notwithstanding anything to the
contrary contained herein, Lender shall not be obligated to make a Credit
Accommodation if, before or as a result thereof, the Obligations shall exceed
the Allowable Amount, if an Event of Default or Incipient Default then exists or
would exist by the making of that accommodation, if any of the other conditions
to the making of the Advance are not satisfied in Lender’s sole discretion.
3.Payments by Borrower.
Page 10 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


3.1.In General.
3.1.1.Amount and Timing of Payments. Principal, interest and other amounts due
pursuant to any Loan shall be as set forth in the Note, unless otherwise set
forth in an Evidence of Special Credit Accommodation or other Loan Document.
3.1.2.Place of Payments. All payments due by Borrower hereunder shall be made by
Borrower to Lender at the Lending Office, or to an Account designated by Lender;
provided, however, that Borrower shall bear the risk of assuring that all
payments made to Lender are actually received by Lender.
3.1.3.Prepayments; Application of Payments. Upon five (5) days’ advance written
notice to Lender, which may be waived in Lender’s sole discretion, Borrower
shall have the right to make prepayments at any time in reduction of the
Obligations, in whole or in part, subject to Borrower’s obligation to pay Lender
the Early Termination Fee, unless waived by Lender in Lender’s sole discretion;
provided, however, that (i) Lender may apply any payments received to the
Obligations, or portion thereof, in any manner and in any order as Lender may
determine in its sole discretion, notwithstanding contrary instructions received
and (ii) payments received from Account Debtors on Accounts shall be used by the
Lender to pay down the Advances (as described herein) but shall not be
considered a prepayment. Unless otherwise required by law or determined by
Lender, all payments received shall be credited first to outstanding costs and
fees to be charged to Borrower, then to interest and finally to the principal
amounts due hereunder.
3.1.4.Borrower Accounts. To facilitate payments either way to be made between
Lender and Borrower, and to perfect Lender’s security interest in Collateral
included with any Borrower Account, Borrower, Lender and each financial
institution holding any Borrower Account shall enter into a Control Agreement in
form and substance acceptable to Lender for each Borrower Account, except to the
extent that a pledge of that account may be prohibited by law, such as for
employee retirement or withholding accounts. In the event that Borrower is
unable to obtain a Control Agreement from the financial institution for the
remaining accounts in form acceptable to Lender, Borrower shall move that
account to a financial institution acceptable to Lender which will enter into an
acceptable Control Agreement. Borrower shall not own, operate or deposit any
Collateral or funds into any account with a financial institution that is not
subject to a Control Agreement, and the deposit of any funds into any other
deposit or securities account of any kind (checking, savings, investment or
otherwise) shall constitute a material breach of this Agreement.
3.1.5.ACH Debits. To satisfy any of the Obligations, Lender is hereby authorized
by Borrower to initiate electronic debit entries through the ACH or other
electronic payment system against any account maintained by Borrower, including
any Borrower Account. This authorization is coupled with an interest and is
therefore irrevocable. At the Lender’s request, Borrower shall execute and
deliver to Lender an authorization agreement for ACH debits and credits in form
acceptable to Lender (the “ACH Agreement”). In the event that Borrower is unable
to obtain an ACH Agreement from its current financial institution in form
acceptable to Lender, upon Lender’s request, Borrower shall move its operating
account to a financial institution acceptable to Lender. The Control Agreement
and ACH Agreements may be combined into one Agreement if acceptable to all
parties thereto.
3.2.Interest and Fees.
3.2.1.Interest.
3.2.1.1.Interest on Advances. Subject to Section 3.2.1.3 hereof, interest on the
greater of (A) the outstanding Daily Balance of Advances, or (B) the Minimum
Monthly Borrowing, shall accrue at the Interest Rate, and shall be payable
monthly, but if not paid shall be capitalized and added to the balance due under
the Note; provided, however, that the capitalization of that interest shall not
excuse the failure to timely pay the interest.
Page 11 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


3.2.1.2.Default Interest. Immediately upon the occurrence and during the
continuance of an Event of Default, interest on the Obligations or the Minimum
Monthly Borrowing, whichever is higher, shall accrue at the Default Rate,
subject to the provisions of Section 3.2.1.6 below.
3.2.1.3.Accrual Regardless of Assessment. Lender’s failure to assess interest at
the Default Rate as provided hereunder shall not be deemed a waiver by Lender to
charge the Default Rate. Lender reserves the right to, and Borrower hereby
acknowledges that Lender may, recalculate interest at the Default Rate.
3.2.1.4.Calculation of Interest. All interest charged hereunder shall be
computed on the basis of a three hundred sixty (360) day year for the actual
number of days elapsed.
3.2.1.5.Clearance Day Delay. Lender shall, for the purpose of the computation of
interest due hereunder, add the Clearance Days to any Clearance Day Payments,
which is acknowledged by the parties to constitute an integral aspect of the
pricing of Lender’s facility to Borrower, and shall apply irrespective of the
characterization of whether receipts are owned by Borrower or Lender. Should any
check or item of payment not be honored when presented for payment, regardless
of whether it is dishonored during or after expiration of the Clearance Days,
then Borrower shall be deemed not to have made that payment, and interest shall
be recalculated accordingly.
3.2.1.6.Interest in Excess of Maximum Rates. It is the intent of the parties to
this agreement that all payments and Obligations owed by Borrower or any other
Obligor to Lender hereunder, whether in the nature of interest, fees, charges,
expenses or otherwise, that may be deemed to be interest pursuant to applicable
law, shall be authorized by Borrower to be included in the interest rate to be
charged to it hereunder. In no event, however, shall the amount of Interest due
or payable hereunder exceed the maximum rate of interest allowed by applicable
law. In the event payment is inadvertently paid by Maker or inadvertently
received by Noteholder in violation of those maximum rates, then the excess sum
shall be credited as a payment of principal unless Maker elects to have the
excess sums refunded to it forthwith. It is the express intent hereof that
Noteholder not receive, and Maker not pay or be obligated to pay, directly or
indirectly, Interest in excess of that which may be legally paid by Maker under
applicable law.
3.2.2.Fees.
3.2.2.1.Early Termination Fee. Unless waived by Lender in its sole discretion,
without duplication of the fees payable under Section 3.1.3, Borrower shall be
obligated to pay the Early Termination Fee if, prior to the Termination Date set
forth herein, Borrower terminates this Agreement, becomes subject to an
Insolvency Proceeding, or prepays the Obligations (whether by acceleration or
otherwise) other than from the collection of the Accounts.
3.2.2.2.Audit Fee. Borrower shall pay an Audit Fee and all of Lender’s
out-of-pocket expenses to Lender in connection with (a) any audit to be
performed by Lender prior to making any Advances hereunder, and (b) up to four
(4) audits per year which Lender performs or causes to be performed hereunder in
Lender’s sole discretion (collectively, the “Authorized Audits”). All audits in
excess of the Authorized Audits (the “Additional Audits”), if any, shall be at
Lender’s sole expense unless (a) Borrower is in default hereunder or under any
of the Loan Documents, or (b) the audit reveals differences in any information
provided by or for Borrower to Lender in excess of 2% of the noted item, in
which event Borrower shall pay an Audit Fee for each day on which Lender
performs an audit or causes an audit to be performed hereunder (the “Default
Audits”).
3.2.2.3.Collateral Management Fee. Borrower shall pay Lender together with each
payment of interest hereunder, a Collateral Management Fee which shall be
computed as one-half of one percent (0.50%) times the Daily Balance for the
previous calendar month; provided that, if the Agreement is not in existence for
the entire previous month, the Collateral Management Fee shall be prorated for
the days in which the Agreement was in existence during such month.
Page 12 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


3.2.2.4.Misdirected Payment Fee. If any payment received by Borrower with
respect to the Collateral is cashed, deposited or negotiated by Borrower
pursuant to Section 6.2, it is understood by Borrower that the action shall
constitute an Event of Default hereunder and may subject Borrower to civil
liability and/or criminal prosecution.  Notwithstanding that the action
constitutes an Event of Default under this Loan and Security Agreement, Borrower
shall immediately be obligated to pay said sum to Lender, plus an amount equal
to Fifteen Percent (15%) of said sum, not as a penalty, but as liquidated
damages to compensate Lender for additional administrative and collection
expenses resulting from that action.  In addition to all other remedies, Lender
shall have the right to debit those amounts against any deposit account of
Borrower, pursuant to Section 3.1.5
3.2.2.5.Facility Fee. Borrower shall pay Lender the Facility Fee in the amounts
and on the dates indicated in the definition of Facility Fee.
4.Grant of Security Interest. To secure the payment and performance in full of
the Obligations under this Agreement, the other Loan Documents and any other now
existing or future agreement between Borrower and Lender, the Borrower hereby
(i) grants to the Lender a first priority security interest in the Accounts and
all proceeds and products thereof, except that Lender may accept a second
priority security interest in the Inventory, Equipment, other Collateral, and
all proceeds and products thereof, and (ii) hereby assigns, transfers and
conveys to Lender, subject to the Intercreditor Agreement, all of Borrower’s
right, title and interest in and to all present and future Collateral.
The security interest in the Collateral shall extend and attached to:
(a) All Collateral which is presently in existence and which is owned by
Borrower or in which Borrower has any ownership interests, and all Collateral
which Borrower may purchase or in which Borrower may acquire any ownership
interest at any time and from time to time in the future;
(b) All Collateral wherever located, including, without limitation, all
Collateral which may be located on Borrower’s premises, is in transit to or from
Borrower’s premises, or held by any carriers, forwarding agents, truckers,
warehousemen, vendors, selling agents, finishers, converters, processors, or
other third persons who may have possession of the Collateral; and
(c) All Collateral and any portion thereof which may be returned, rejected,
reclaimed or repossessed by either of Borrower or Lender from Borrower’s
customers, or any other source, as well as to all supplies, goods, incidentals,
packaging materials, and any other items which contribute to the finished goods
or products manufacturing or processed by Borrower, or to the sale, promotion or
shipment thereof.
Borrower’s failure to promptly deliver to Lender any schedule, report, statement
or other information required by this Agreement or any document related thereto
shall not affect, diminish, modify or otherwise limit Lender’s security
interests in the Collateral or rights and remedies under this Agreement.
Notwithstanding the grant of any security interest in the Collateral to Lender,
Lender shall have no duty as to the collection or protection of any Collateral
or as to the preservation of any rights pertaining to it, except for the use of
reasonable care in the custody and preservation of any Collateral in its actual
possession.
Borrower agrees to affix tracking devices supplied by Lender on any Collateral
requested by Lender and if affixed, Borrower agrees that it shall not remove or
disable those devices, nor shall it permit any other Person (other than any
Lender Representative) to do so for so long as the items shall remain
Collateral.
5.Authorization to File Financing Statements.
5.1.The Borrower irrevocably authorizes the Lender at any time and from time to
time to file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that, subject to the terms of the
Intercreditor Agreement:
Page 13 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


5.1.1.indicate the Collateral as all assets of the Borrower or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC, or as being of an equal or
lesser scope or with greater detail;
5.1.2.contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the Borrower is an organization, the type of
organization, and any organization identification number issued to the Borrower
and, (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates; and
5.1.3.contain a notification that the Borrower has granted a negative pledge to
the Lender, and that any subsequent lienor may be tortiously interfering with
Lender’s rights;
5.1.4.advise third parties that any notification of Borrower’s Account Debtors
by those creditors will interfere with Lender’s collection rights.
5.2.The Borrower agrees to furnish any information related to Account Debtors,
third party creditors and related obligations to the Lender promptly upon
request.
5.3.The Borrower ratifies its authorization for the Lender to have filed any
like initial financing statements or amendments thereto if filed prior to the
date hereof.
5.4.The Lender may add any supplemental language to any financing statement as
Lender may determine to be necessary or helpful in acquiring or preserving
rights against third parties.
6.Collection and Administration of Accounts.
6.1.Collection. Except to the extent prohibited by any Intercreditor Agreement
to which Lender is a party:
6.1.1.Borrower shall place a notification on its invoices sent to any of its
Account Debtors and to all other Persons owing it money that payments made to or
for the benefit of Borrower or other Monetary Collateral be (or, if received by
Borrower, shall cause same to be):
6.1.1.1.sent to a post office box designated by or in the name of Lender or
Borrower but as to which access is limited solely to Lender (the “Lockbox”).
Borrower shall have no access to the Lockbox or to Lender’s Account. Lender may
endorse and deposit those payments into Lender’s Account. This authorization is
coupled with an interest and is irrevocable. Upon collection thereof, the
payments shall be credited against the Obligations as otherwise provided herein:
or
6.1.1.2.deposited into Lender’s Account or another blocked bank account under
arrangements with the depository bank under which all funds deposited to the
blocked bank account are required to be transferred to Lender.
6.1.1.3.In connection with the foregoing, Borrower shall execute post office box
and/or blocked bank account agreements as Lender shall specify, to the extent
not already addressed in the applicable Control Agreements.
6.1.1.4.In the event that Borrower receives any payments directly from a payee
rather than the payment being directed into the Lockbox, Borrower shall
immediately forward those payments to the Lockbox (or directly to Lender’s
Account), endorsing any negotiable instruments to Lender but without cashing or
otherwise first depositing the same into Borrower’s accounts. Failure of
Borrower to do so within one Business Day of receipt of those funds shall be a
material breach of this Agreement.
Page 14 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


6.2.Payments to Borrower. In the event that Lender is entitled to receive
Monetary Collateral as set forth in Section 6.1 or pursuant to any of the other
Loan Documents, and in the event Borrower receives payments or other proceeds of
Collateral in the form of checks, wire transfer or other funds transfer
mechanism, Borrower shall immediately transfer those funds to Lender. Borrower
shall immediately forward any checks received to Lender, endorsed to Lender but
without deposit of those instruments into Borrower’s deposit or other accounts.
6.3.Lender's Powers. Borrower hereby authorizes Lender, at Borrower’s sole
expense, to exercise at any time in Lender’s discretion, and without any
obligation on Lender’s part, to do all or any of the following powers, which
powers are irrevocable until all of the Obligations have been paid in full:
6.3.1.receive, take, endorse, assign, deliver, accept and deposit, in the name
of Lender or Borrower, any and all cash, checks, commercial paper, drafts,
remittances and other instruments and documents relating to the Collateral or
the proceeds thereof;
6.3.2.After an Event of Default:
6.3.2.1.Take or bring, in the name of Lender or Borrower, all steps, actions,
suits or proceedings deemed by Lender necessary or desirable to effect
collection of or other realization upon any Collateral;
6.3.2.2.Change the address for delivery of Borrower’s mail to Lender and to
receive and open mail addressed to Borrower;
6.3.2.3.Extend the time of payment of, compromise, or settle for cash, credit,
return of merchandise, any and all rights or claims related to any Collateral
and discharge or release any Obligated Party without affecting any of the
Obligations;
6.3.3.Execute, file and serve, in its own name or in the name of Borrower,
mechanics lien or similar notices, or claims under any payment or performance
bond for the benefit of Borrower or Lender, as appropriate, and
6.3.4.Pay any sums necessary to discharge any lien or encumbrance which is
senior to Lender’s security interest in the Collateral, which sums shall be
included as Obligations hereunder, and which sums shall accrue interest at the
Default Rate until paid in full.
Lender’s performance of any of the foregoing shall not be deemed to be a cure of
any Event of Default or Incipient Default by Borrower.
6.4.Release. Upon execution of this Agreement, upon the making of any Advance or
the provision of any other Credit Accommodation, Borrower hereby and thereby
shall be deemed to have released and exculpated Lender and Lender’s
Representatives from any liability arising from any acts under this Agreement or
any of the other Loan Documents, or in furtherance thereof, whether of omission
or commission, and whether based upon any error of judgment or mistake of law or
fact, except for their gross negligence or willful misconduct. In no event shall
Lender or Lender’s Representatives have any liability to Borrower for lost
profits or other indirect, special, incidental or consequential loss or damage
whether caused by tort (including negligence), breach of contract or otherwise,
which may arise in respect of this Agreement or any other Loan Document,
Lender’s obligations hereunder or thereunder, for any of the transactions
contemplated hereunder or thereunder, or from the use of the Online Reporting
Service, including equipment or property used in connection with the Online
Reporting Service, or for loss of business, revenue, goodwill or anticipated
savings.
7.Conditions Precedent to All Credit Accommodations. Subject to the other terms
and conditions contained herein, Lender’s obligation to make any Credit
Accommodation available to Borrower is subject to the satisfaction of, or waiver
of, immediately prior to or concurrently with the making of the Credit
Accommodation, the following conditions precedent:
Page 15 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


7.1.Agreement, Note and Other Loan Documents. Lender shall have received this
Agreement, the Note drawn to its order, and the other Loan Documents, all duly
executed by the Borrower, all of which shall remain in effect.
7.2.Borrowing Base Certificate. Lender shall have received a Borrowing Base
Certificate which includes (i) a detailed calculation of the Borrowing Base as
of the date of the requested Advance, and (ii) detail regarding all Accounts
that are not Eligible Accounts.
7.3.Intercreditor Agreement. Lender, Borrower and Permitted Third Party Creditor
shall have entered into the Intercreditor Agreement on terms acceptable to
Lender, if applicable.
7.4.Organizational Documents. Lender shall have received copies of Borrower’s
Certificate of Incorporation, Articles of Organization, Bylaws, Shareholder
Agreements, Operating Agreement or other organizational documents, as amended,
and as applicable (collectively, the “Organizational Documents”), certified by
the Secretary of Borrower;
7.5.Evidence of Authorization. Lender shall have received certified copies of
all actions (in form, scope and substance satisfactory to Lender) taken by the
Borrower to authorize the execution, delivery and performance of this Agreement,
the Note, and other Loan Documents, if any, together with other papers as Lender
or its counsel may require.
7.6. Financial Condition. Lender shall be satisfied that the financial
statements previously delivered to Lender by Borrower and any other Obligor
fairly present the business and financial condition of the Borrower and that
Obligor as of the date thereof and that no Material Adverse Change in their
financial condition has occurred.
7.7.[Intentionally Deleted].
7.8.Insurance. Lender shall have received a certificate of insurance with
respect to Borrower, together with the endorsements thereto, as are required by
Section 9.9, the form and substance of which shall be satisfactory to Lender;
7.9.Tax Returns. Lender shall have received satisfactory evidence (including a
certificate of the chief financial officer of the Borrower) that all tax returns
required to be filed by Borrower and its Affiliates have been timely filed and
all taxes upon Borrower, its Affiliates, and their respective properties,
assets, income, and franchises (including real property taxes, sales taxes, and
payroll taxes) have been paid;


7.10.Due Diligence. Lender shall have completed its business, legal, and
Collateral due diligence and Lender shall be satisfied with the results thereof;
7.11.Further Documents. Lender shall have received such further documents,
instruments and agreements as Lender may request.
7.12.Representations and Warranties. The representations and warranties
contained in the Loan Documents shall be true and correct in all respects on and
as of the date of the Credit Accommodation, certified by Borrower to that
effect.
7.13.Covenants. The covenants contained in the Loan Documents shall be true and
correct in all respects on and as of the date of the Credit Accommodation,
certified by Borrower to that effect.
7.14.No Event of Default or Incipient Default. No Event of Default or Incipient
Default shall have occurred and be continuing on the date of the Advance.
7.15.Payment of All Fees. Borrower shall have paid to Lender all accrued and
unpaid fees and other amounts due and payable hereunder or any other Loan
Document.
Page 16 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


8.Authorization of Lender. The Borrower irrevocably authorizes Lender to take
any and all appropriate action and to execute any and all documents and
instruments, in the name of Borrower, that may be necessary or desirable to
accomplish the purposes of this Agreement including the following, provided,
however that Lender shall be under no obligation to do any of those items:
8.1.upon the occurrence and during the continuance of an Event of Default or
Incipient Default, generally to sell, transfer, pledge, make any agreement with
respect to, or otherwise deal with any of the Collateral in a manner as is
consistent with the UCC and as though the Lender were the absolute owner
thereof, and to do at the Borrower’s expense, all acts which the Lender deems
necessary or appropriate to protect, preserve, or realize upon the Collateral
and the Lender’s security interest therein, to effect the intent of this
Agreement, including, without limitation:
8.1.1.the filing and prosecuting of registration and transfer applications with
the appropriate federal or local agencies or authorities with respect to
trademarks, copyrights and patentable inventions and processes;
8.1.2.the execution, delivery, and recording, in connection with any sale or
other disposition of any Collateral, of the endorsements, assignments, or other
instruments of conveyance or transfer with respect to the Collateral; or
8.1.3.the filing on behalf of Borrower with any Governmental Authority as are
appropriate documents (including applications, certificates, and tax returns) as
may be required for purposes of having Borrower qualified to transact business
in a particular state or geographic location.
9.Affirmative Covenants of Borrower. Until full payment of the Obligations and
termination of this Agreement:
9.1.1.Financial Statements, Reports and Certifications. Within 30 days after the
close of each month, Borrower shall furnish an unaudited balance sheet and
income statement for Borrower as of the end of the preceding month to Lender,
certified by Borrower’s chief financial officer as being complete, correct, and
fairly representing its financial condition and results of operations subject to
usual year-end adjustments and the absence of footnotes . In addition, Borrower
shall furnish an audited financial statements prepared by an independent
certified public accountant satisfactory to Lender on an annual basis within one
hundred twenty (120) days after Borrower’s fiscal year-end.
9.1.2.Tax Returns. Borrower shall furnish copies of each of Borrower’s:
9.1.2.1.federal income tax returns, and any amendments thereto, within ten (10)
days of the filing thereof with the Internal Revenue Service and each applicable
state; and
9.1.2.2.federal payroll tax returns within ten (10) days of filing, together
with proof, satisfactory to Lender, that all taxes noted therein have been paid.
9.1.3.Asset Reports and Certifications. Borrower shall furnish Asset Reports
with respect to all of Borrower’s Accounts, to be provided: (a) on a monthly
basis, (b) whenever Borrower requests an Advance, together with a Borrowing Base
Certificate, and (c) whenever otherwise requested by Lender.
9.2.Services Relating to Transaction Documents. In consideration of the Advances
to be made by Lender pursuant hereto, Borrower covenants and agrees to
diligently and faithfully perform the following services relating to the
Transaction Documents and the Eligible, Accounts, unless and until notified by
Lender that it does not desire Borrower to continue to perform any or all of
those services:
9.2.1.Borrower shall keep or will cause to be kept in a safe place, at its chief
executive office, accurate and complete copies (or the originals if Lender
determines in its sole discretion to allow Borrower to retain
Page 17 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


the originals) of the Transaction Documents, and all necessary, proper and
accurate books, records, ledgers, correspondence and other documents or
instruments related to or concerning the Accounts, the Collateral, and the
Transaction Documents.
9.2.2.Borrower will use commercially reasonable efforts to collect all payments
due under the Accounts. Borrower shall promptly inform Lender, in writing, of
all decisions regarding collection efforts concerning any Accounts, and
concerning enforcement of rights and remedies thereof.
9.3.Title to Property. Upon Lender’s request, subject to the terms of the
Intercreditor Agreement, Borrower will promptly deliver to Lender, properly
endorsed, any and all evidences of ownership of, certificates of title, or
applications for title to any items of Collateral.
9.4.Maintenance of Properties. Borrower will maintain and preserve all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all leases to which it is a party as lessee
so as to prevent any loss, default or forfeiture thereof or thereunder. Borrower
shall not permit any item of Personal Property Collateral to become a fixture to
Real Property or an accession to other property, and it shall assure that the
Personal Property Collateral shall at all times remain personal property.
9.5.Inspections.
9.5.1.Borrower will permit Lender or any representatives thereof, during usual
business hours, without notice to Borrower, to periodically:
9.5.1.1.have access to all premises where Collateral is located, including,
without limitation, all premises utilized by Borrower’s sales representatives to
safe-keep Collateral, for the purposes of inspecting (and removing, if after the
occurrence of an Event of Default) any of the Collateral, including Borrower’s
books and records and the Transaction Documents; and
9.5.1.2.permit Lender or its designees to inspect, audit, make copies of, and
make extracts from Borrower’s records and the Transaction Documents as Lender
may request.
9.5.2.without expense to Lender, Borrower authorizes Lender to use any of
Borrower’s personnel, equipment, including computer equipment, programs, printed
output and computer readable media, supplies and premises for the collection of
Accounts and realization on other Collateral as Lender, in its sole discretion,
deems appropriate.
9.6.Expenses.
9.6.1.Generally. Borrower shall pay all out-of-pocket expenses of Lender
(including, but not limited to, fees and disbursements of Lender’s counsel)
incident to (whether by judicial proceedings or otherwise, and whether any
resulting dispute resolution procedure involving tort, contract or other
claims):
9.6.1.1.the preparation, negotiation and execution of the Loan Documents,
whether or not executed;
9.6.1.2.the administration and enforcement of the Loan Documents, any
amendments, extensions and renewals thereof, and any other documents prepared in
connection with any transactions between Borrower and Lender, whether or not
executed;
9.6.1.3.any expenses incurred by Lender (whether or not for the benefit of
Borrower) under this Agreement, including, without limitation, all expenses for
postage relating to the mailing of statements, invoices, and verifications, and
all expenses relating to any Authorized Audits and Default Audits of all or any
portion of the Collateral;
Page 18 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


9.6.1.4.the protection of Lender’s rights under the Loan Documents;
9.6.1.5.defending against any and all claims against Lender relating to any of
its acts of commission or omission directly or indirectly relating to the Loan
Documents or in any way arising out of or in connection with any federal or
state Insolvency proceeding commenced by or against Borrower, including those
(i) arising out the automatic stay, (ii) seeking dismissal or conversion of the
Insolvency Proceeding, (iii) opposing confirmation of Borrower’s plan
thereunder, and (iv) expenses incurred in enforcing or defending Lender’s claims
against Borrower or the Collateral, defending any avoidance actions, and
expenses related to the administration of said proceeding;
9.6.1.6.the actual amount of all costs and expenses, including attorneys’ fees,
which Lender may incur in connection with appraisals, inspections and
verifications of Lender’s books and records and Collateral, including travel,
lodging and other out-of-pocket expenses for inspections;
9.6.1.7.the actual amount of all costs and expenses, including attorneys’ fees,
which Lender may incur in connection with forwarding Advances and collections
pursuant to this Agreement, collecting checks, credit card payments and other
items of payment related to Eligible Accounts, and the Collateral, if
applicable, establishing and maintaining payment accounts and lock boxes;
9.6.1.8.the actual amount of all costs and expenses, including attorneys’ fees,
which Lender may incur from usage of Borrower’s on-line computer and electronic
data transmission services;
9.6.1.9.the actual amount of all costs and expenses, including attorneys’ fees,
which Lender may incur as a result of any special or additional reports or
statements prepared by Lender or by Borrower for Lender;
9.6.1.10.the actual amount of all costs and expenses, including attorneys’ fees,
which Lender may incur in connection with any claim, suit, litigation,
prosecution or defense of any civil or criminal proceeding or litigation with
any Account Debtor or any other Person related to the Loan, the Loan Documents,
any Collateral or the rights of any other creditor of Borrower.
9.6.2.Tax Indemnification. Borrower will indemnify and save Lender and Lender’s
Representatives harmless from any and all liability with respect to any stamp or
other taxes (other than income taxes) which may be determined to be payable in
connection with the execution of the Loan Documents or any action of Lender or
Lender’s Representatives with respect to the Collateral, including, without
limitation, the transfer of the Collateral to Lender’s name or that of Lender’s
nominee or any purchaser at a foreclosure sale.
9.7.Enforcement of Judgments. Borrower will reimburse Lender for all costs and
expenses, including attorneys’ fees, which Lender incurs in obtaining and/or
enforcing any judgment rendered in connection with this Agreement. This
provision is severable from all other provisions hereof and shall survive, and
not be deemed merged into, such judgment.
9.8.Taxes and Expenses Regarding Borrower’s Assets.
9.8.1.Borrower shall make timely payment or deposit of all taxes, assessments or
contributions required of Borrower. If Borrower fails to make any payment or
deposit or furnish proof of that payment immediately upon Lender’s request,
Lender may, in its sole discretion and without obligation to do so or to provide
notice to Borrower:
9.8.1.1.make payment of the same or any part thereof; or
9.8.1.2.set up reserves against the Obligations as Lender deems necessary to
satisfy the liability therefore, or both.
Page 19 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


9.8.2.Lender may conclusively rely on statements of the amount owing or other
official statements issued by the appropriate Governmental Authority. Any
payment made by Lender shall constitute neither:
9.8.2.1.an agreement by Lender to make similar payments in the future; nor
9.8.2.2.a waiver by Lender of any default under the Loan Documents. Lender need
not inquire into, nor contest the validity of, any expense, tax, security
interest, encumbrance or lien, and the receipt of the usual official notice
requiring the payment thereof shall be conclusive evidence that the same was
validly due and owing.
9.8.3.Any payment made by the Lender pursuant to this Section 9.8 shall be
treated as an additional Advance to the Borrower and shall bear interest at the
Default Rate.
9.9.Maintenance of Insurance. Borrower shall assume the risk of loss of any
Collateral and Lender shall have no responsibility concerning the Collateral
except to the extent Lender has obtained possession of that Collateral. The
Borrower will maintain with financially sound and reputable insurers insurance
with respect to its properties and business against casualties and contingencies
as shall be in accordance with general practices of businesses engaged in
similar activities in similar geographic areas. All insurance shall be in
minimum amounts that the Borrower will not be deemed a co-insurer under
applicable insurance laws, regulations, and policies and otherwise shall be in
amounts, contain terms, be in forms and be for periods as may be reasonably
satisfactory to the Lender. In addition, all insurance shall be payable to the
Lender under a Lender Loss Payable Endorsement. Without limiting the foregoing,
the Borrower will:
9.9.1.Keep all of its physical property, including without limitation, all of
its Inventory, insured with casualty or physical hazard insurance on an “all
risks” basis, with broad form flood and earthquake coverage and electronic data
processing coverage, with a full replacement cost endorsement and an “agreed
amount” clause in an amount equal to 100% of the full replacement cost of that
property;
9.9.2.Maintain all workers’ compensation or similar insurance as may be required
by law;
9.9.3.Maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury,
death, or property damage occurring, on, in or about the properties of the
Borrower; business interruption insurance; and product liability insurance.
9.10.Compliance with Laws. Borrower will cause the Transaction Documents, and
all actions and transactions by Borrower in connection therewith to comply, in
all material respects with the requirements of all Applicable Laws. Borrower
shall within five (5) Business Days notify Lender in writing of any violation of
any Applicable Laws, statute, regulation or ordinance of any governmental
entity, or any agency thereof, applicable to Borrower which may materially and
adversely affect any of the Collateral or Borrower’s operations.
9.11.Existence. Borrower will at all times preserve and keep in full force and
effect Borrower’s and its Affiliates’ valid existence and good standing and any
rights and franchises material to Borrower’s or its Affiliates’ businesses.
9.12.Environmental. Borrower shall (a) keep any property either owned or
operated by Borrower or its Affiliates free of any environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by any environmental Liens, (b) comply with environmental
laws and provide to Lender documentation of that compliance which Lender
reasonably requests, (c) promptly notify Lender of any material release of a
hazardous material in any reportable quantity from or onto property owned or
operated by Borrower or its Affiliates and take any remedial actions required to
abate said release or otherwise to come into compliance with applicable
environmental law, and (d) promptly provide Lender with written notice within
ten (10) days of the receipt of any of the following: (i) notice that an
environmental Lien has been filed against any of the
Page 20 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


real or personal property of Borrower or its Affiliates, (ii) commencement of
any material environmental action or notice that an environmental action may be
filed against Borrower or its Affiliates, and (iii) notice of a material
violation, citation, or other administrative order which relates to any
applicable environmental law.
9.13.Disclosure Updates. Promptly and in no event later than five (5) Business
Days after obtaining knowledge thereof, notify Lender if any written
information, exhibit, or report furnished to Lender contained any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
9.14.Due Diligence. Cooperate fully with Lender in connection with Lender’s due
diligence, from time to time, with respect to property proposed by Borrower as
Collateral. Lender shall be entitled to procure appraisals, brokers’ price
opinions, lien search reports, tax filing reports, title reports, evaluations or
other reports, certifications or information as it may reasonably require in
connection with its evaluation or reevaluation of any Collateral.
9.15.Relationship with Customers and Obligors. Borrower shall obtain credit
reports with respect to all Account Debtors of all customers and Obligors in
accordance with Borrower’s required procedures, as disclosed to and approved by
Lender. Upon Lender’s reasonable request, Borrower shall make available to
Lender as soon as available, copies of all write ups, credit reports, term
sheets, and other information pertaining to Borrower’s transactions with
existing or prospective customers and Obligors, in each case as prepared or
obtained in accordance with Borrower’s required procedures, as disclosed to and
approved by Lender. Borrower shall promptly notify Lender of (a) any material
default, Incipient Default or material event of default under the Transaction
Documents, (b) any other default or event of default under the Transaction
Documents which continues uncured or for which a waiver has not been granted by
Borrower with respect thereto, for a period of sixty (60) days following
Borrower’s obtaining knowledge thereof, and (c) the occurrence of any other
event which may impair the prospect of payment of any Eligible Account.
9.16.Use of Advances. Borrower shall use the proceeds from Advances only for its
working capital purposes and not for any personal, family, household, consumer
or agricultural purposes.
10.Representations and Warranties of Borrower. To induce Lender to enter into
this Agreement, and the other Loan Documents, Borrower represents, warrants and
covenants as follows (it being understood that (i) each such representation and
warranty will be deemed made as of the date hereof and shall not be affected by
any knowledge of, or any investigation by, Lender, and (ii) the accuracy of each
representation, warranty and covenant will be a condition to the Credit
Accommodations and the other Loan Documents):
10.1.Existence and Authority. Borrower is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization or
formation. Borrower is and will continue to be qualified and licensed to do
business in all jurisdictions in which the nature of its operations makes that
qualification necessary or appropriate to enable it to enforce its rights
against any Account Debtor and the Collateral. The execution, delivery and
performance by Borrower of this Agreement and the other Loan Documents have been
duly and validly authorized, do not violate Borrower’s Organizational Documents,
or any law or any agreement or instrument or any court order which is binding
upon Borrower or its property, do not constitute grounds for acceleration of any
indebtedness or obligation under any agreement or instrument which is binding
upon Borrower or its property, and do not require the consent of any Person.
This Agreement and the other Loan Documents have been duly executed and
delivered by, and are enforceable against, Borrower, and all other Obligors who
have signed them, in accordance with their respective terms except as
enforcement may be limited by principles of equity, bankruptcy, Insolvency, or
other laws affecting the enforcement of creditor’s rights generally.
10.2.Name; Trade Names and Styles. The name of Borrower set forth in the heading
to this Agreement is its correct and complete legal name as of the date hereof.
Borrower shall give Lender at least thirty (30) days’ prior written notice
before changing its name or doing business under any other name. Borrower has
Page 21 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


complied with all laws relating to the conduct of business under a fictitious
business name. Set forth in Schedule 10.2, is each prior true name of Borrower
and each fictitious name, trade name and trade style by which Borrower has been,
or is now known, or has previously transacted, or now transacts business.
10.3.Binding Agreements. This Agreement and the other Loan Documents executed
and/or delivered in connection herewith or therewith, when issued and delivered
pursuant hereto for value received shall constitute the valid and legally
binding obligations of the Borrower and each Validity Guarantor or other
Obligor, enforceable in accordance with their respective terms, except as
enforcement may be limited by principles of equity, bankruptcy, Insolvency, or
other laws affecting the enforcement of creditors’ rights generally.
10.4.No Conflicting Laws or Agreements. The execution, delivery and performance
by Borrower of this Agreement, the Note, and the other Loan Documents: (i) does
not violate any provision of the Organizational Documents of Borrower, (ii) does
not violate any order, decree or judgment, or any provision of any statute, rule
or regulation, (iii) does not violate or conflict with, result in a breach of or
constitute (with notice, or lapse of time, or both) a default under any
shareholder agreement, stock preference agreement, mortgage, indenture or other
contract or undertaking to which the Borrower is a party, or by which any of its
properties is bound and (iv) does not result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any property or
assets of the Borrower, except for the liens granted hereunder to the Lender.
The foregoing representations and warranties are also true and applicable to all
other Obligors.
10.5.Eligible Accounts. Each Eligible Account (a) represents a Bona-fide
existing obligation created by the Borrower in the ordinary course of Borrower’s
business, (b) is unconditionally owed to the applicable Account Debtor, and (c)
to the best of the Borrower’s knowledge, is unconditionally owed without
defenses, disputes, offsets, counterclaims, or rights of return or cancellation.
The Borrower has not received notice of actual or imminent Insolvency or
material impairment of the financial condition of any Account Debtor with
respect to any Eligible Account. Borrower has not received notice of any actual
or threatened litigation regarding the validity or enforceability of any
Eligible Account. Each Eligible Account complies in all material respects with
the representations and warranties respecting Eligible Accounts made by the
Borrower. However, if Borrower learns that any of the representations in this
Section 10.5 are untrue with respect to any Eligible Account, and Borrower
notifies Lender of the situation with respect to the Eligible Account, then the
Eligible Account will be excluded from the Borrowing Base, and Borrower will be
deemed to not have breached any representation or warranty in this Section 10.5.
10.6.[Intentionally Deleted].
10.7.Place of Business; Location of Collateral. Borrower’s address is Borrower’s
chief executive office, and it is the location of its books and records.
Borrower will give Lender at least thirty (30) days’ prior written notice before
or changing its chief executive office or the location of its books and records
to a location other than Borrower’s address, and will execute and deliver all
financing statements and other agreements, instruments and documents which
Lender shall require as a result thereof.
10.8.Compliance with Laws. Borrower has complied in all material respects with
all provisions of all Applicable Laws where the failure to so comply could
result in a material obligation of the Borrower or materially affect its
operations, including those relating to Borrower’s ownership of real or personal
property, the conduct and licensing of Borrower's business, the payment and
withholding of taxes, ERISA and other employee matters, safety and environmental
matters.
10.9.Use of Proceeds. All proceeds of the Credit Accommodations will be used
solely for lawful business purposes.
10.10.Litigation. There is no claim, suit, litigation, proceeding or
investigation pending or (to the best of Borrower’s knowledge) threatened by or
against or affecting Borrower or any Validity Guarantor or other Obligor in any
court or before any Governmental Authority (or any basis therefor known to
Borrower) which may result, either separately or in the aggregate, in any
material change in the financial condition or business of Borrower,
Page 22 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


Validity Guarantor or Obligor, or in any impairment in their ability to carry on
their businesses in substantially the same manner as now conducted, or have a
material impact on these transactions, the ability of the Obligor to perform
hereunder, or Lender’s ability to realize upon the Collateral. Borrower will
promptly inform Lender in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted by or against any Borrower
or other Obligor. Without limitation thereof, neither Borrower nor any Obligor
has, within the past 180 days, contemplated or approved a filing in any
Insolvency Proceeding with that party or its Affiliates as debtor, nor have any
of them been threatened with any such action by their creditors on an
involuntary basis. During that period, none of them has consulted with
bankruptcy or Insolvency counsel with respect thereto.
10.11.Title to Collateral. Borrower has good and marketable title to the
Collateral in all material respects. The Collateral now is and will remain free
and clear of any and all liens, charges, security interests, encumbrances and
adverse claims, except for liens of the Permitted Third-Party Creditor, if any.
Lender now has, and will continue to have, a first-priority perfected and
enforceable security interest in the Accounts and a second-priority perfected
and enforceable security interest in the Inventory and Equipment, in each case
subject only to the now existing liens of Permitted Third Party Creditor
(including any successors, assigns, and replacements thereof) pursuant to the
Intercreditor Agreement, if any, and Borrower will at all times defend Lender
and the Collateral against all claims of others. Whenever any Collateral is
located upon premises in which any third party has an interest (whether as
owner, mortgagee, beneficiary under a deed of trust, lien or otherwise),
Borrower shall cause the third party to execute and deliver to Lender, in form
and substance acceptable to Lender, waivers and subordinations as Lender shall
specify, so as to ensure that Lender’s rights in the Collateral are, and will
continue to be, superior to the rights of the third party. Borrower will keep in
full force and effect, and will comply with all the terms of, any lease of real
property where any of the Collateral now or in the future may be located.
10.12.Documents Genuine, Legal Compliance, Disposition. All statements made and
all unpaid balances appearing in the Online Reporting Service and in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct. All invoices, instruments, signatures and other documents
and all of Borrower’s books and records are and shall be genuine and in all
respects what they purport to be and all signatories and endorsers have full
capacity to contract. All sales and other transactions underlying or giving rise
to each Account shall fully comply with all applicable Laws and governmental
rules and regulations. All documents, instruments and agreements are and shall
be legally enforceable in accordance with their terms. Borrower has not, and
shall not hereafter sell, assign, pledge, encumber, forgive (completely or
partially), settle for less than payment in full, or transfer or dispose of any
Account, or agree to do any of the foregoing, except pursuant to established
limits prescribed by Lender from time to time, which limits shall cease upon the
occurrence of any Event of Default or Incipient Default.
10.13.Maintenance of Collateral. Borrower has maintained and will hereafter
maintain at Borrower’s sole cost and expense the Collateral and all of
Borrower’s assets useful or necessary in the conduct of Borrower’s business in
good working order and condition, free form defects, except Collateral sold in
the ordinary course of business or Collateral which in the aggregate constitutes
an immaterial and insignificant monetary amount. Borrower has not and will not
use the Collateral or any of Borrower’s other properties, or any part thereof,
in any unlawful business or for any unlawful purpose and has not and will not
secrete or abandon the Collateral, those properties, or any part thereof.
Borrower has not and will not store any of the Collateral with any bailee,
warehouseman or any other third party without Lender’s prior written consent.
Borrower will immediately advise Lender in writing of any event causing loss or
depreciation and of any Material Adverse Change in the condition of the
Collateral or of any of Borrower’s other properties and Schedule 10.13 lists any
of those events that affect any of the Collateral on the date hereof.
10.14.Books and Records. Borrower has maintained and will continue to maintain
at Borrower’s Address complete and accurate books and records comprising a
standard and modern accounting system in accordance with generally accepted
accounting principles applied on a consistent basis that accurately and
correctly record and reflect Borrower’s income, expenses, liabilities,
operations, accounts, and ownership and location of the Collateral and any other
asset now or hereafter belonging to Borrower. Borrower’s books and records shall
itemize and describe the kind, type, quality and quantity of the Collateral and
shall note Lender’s security interest therein. All reserves (including, without
limitation, reserves for bad debts, depreciation and taxes) provided for upon
Page 23 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


Borrower’s books and records are now, and will hereafter be, maintained in
sufficient amounts in accordance with generally accepted accounting principles
consistently applied. All books and records and all documents relating to any of
the Collateral are and will continue to be genuine and in all respects what they
purport to be and will contain information as may be requested by Lender.
10.15.Financial Condition, Statements and Reports. All financial statements
delivered to Lender by or on behalf of Borrower and any other Obligor completely
and fairly reflect the financial condition of Borrower and that Obligor, at the
times and for the periods therein stated. Between the last date covered by the
financial statement provided to Lender and the date hereof, there has been no
Material Adverse Change in the financial condition or business of Borrower or
that Obligor. Borrower and each Obligor are solvent and, at all times hereafter,
will continue to be solvent and able to pay their debts as they come due, and
each has sufficient capital to carry on its business as now conducted and as
proposed to be conducted. All schedules, reports and other information and
documentation delivered by Borrower or an Obligor to Lender are, or will be,
when delivered, true, correct and complete as of the date delivered or the date
specified therein. Borrower and each Obligor have kept and will keep adequate
records and books of account with respect to their business activities in which
proper entries are made reflecting all of their financial transactions, and will
cause to be prepared and furnished to Lender data and other information
(financial and otherwise) as Lender, from time to time, may reasonably request,
bearing upon or related to their financial condition or results of operations,
including, but not limited to, business projections, business plans, budgets and
cash flow statements for Borrower and the Obligor within five (5) days after
Lender’s request.
10.16.Tax Returns. Borrower has timely filed, and will hereafter timely file,
all tax returns and reports required by foreign, federal, state or local Law.
Borrower has timely paid, and will hereafter timely pay, all foreign, federal,
state and local taxes, assessments, deposits, contributions, claims, penalties,
interest and other charges related thereto (including, but not limited to,
income, franchise, personal property, real property, FICA, excise, withholding,
sales and use taxes) now or hereafter owed by Borrower. Borrower is unaware of
any claims or adjustments proposed for any of Borrower’s prior tax years which
could result in additional taxes becoming due and payable by Borrower.
10.17.Notification of Changes. Borrower will promptly notify Lender in writing
of any change in its officers, directors, or managing members, as applicable,
the opening of any new bank account or other deposit account, or any Material
Adverse Change in the business or financial affairs of Borrower or other
Obligor, or the existence of any circumstance which would make any
representation or warranty of Borrower or any Obligor in any Loan Documents to
be untrue in any material respect or constitute a material breach of any
covenant of Borrower or any Obligor.
10.18.Borrower Accounts. Schedule 10.18 lists all Borrower Accounts held with
any financial institution, indicating the type of account (e.g., checking,
savings, investment, payroll, tax withholding, etc.) for that account. Borrower
has no other accounts at any other financial institution and shall not create or
fund any accounts at any other financial institution so long as any Obligations
are outstanding without Lender’s prior written consent.
10.19.Further Assurances. Borrower agrees, at its expense, to take all actions,
and execute or cause to be executed and delivered to Lender all agreements,
instruments, documents as Lender may request from time to time, to fully
effectuate the transactions contemplated by this Agreement and the other Loan
Documents.
10.20.Continuing Effect. All representations, warranties and covenants of
Borrower contained in this Agreement and any other agreement with Lender shall
be true and correct at the time of the effective date of that agreement and
shall be deemed continuing and shall remain true, correct and in full force and
effect until payment and satisfaction in full of all of the Obligations, and
Borrower acknowledges that Lender is and will be expressly relying on all these
representations, warranties and covenants in making advances to Borrower.
11.Negative Covenants. Until full payment of the Obligations and Complete
Termination of this Agreement, Borrower will not:
Page 24 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


11.1.Modify Account Obligations. After written notice by Lender to Borrower,
with respect to any Eligible Account in excess of $50,000, and automatically,
without notice, after an Event of Default, Borrower shall not, without the prior
written consent of Lender:
11.1.1.grant any extension of time for payment of any Accounts;
11.1.2.compromise or settle any Accounts for less than the full amount thereof;
11.1.3.release in whole or in part any Account Debtor; or
11.1.4.grant any credits, discounts, allowances, deductions, return
authorizations, or the like with respect to any Accounts.
11.2.Indebtedness. Without Lender’s prior written consent, create, incur,
assume, suffer to exist, permit, guarantee, or otherwise become or remain,
directly or indirectly, liable with respect to any indebtedness, except
indebtedness evidenced by (i) this Agreement and the other Loan Documents, (ii)
advanced by the Permitted Third Party Creditor from time to time and (iii) other
existing indebtedness of the Borrower.
11.3.Liens. Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Liens
consented to in advance by Lender or as contemplated by the Intercreditor
Agreement.
11.4.Restrictions on Fundamental Changes.
11.4.1.Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its stock or membership interests.
11.4.2.Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).
11.4.3.Convey, sell, lease, license, assign, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its assets.
11.4.4.Change its jurisdiction of organization.
11.5.Disposal of Assets. Convey, sell, lease, license, assign, transfer, or
otherwise dispose of any of any Borrower’s assets other in the ordinary course
of business without Lender’s prior written consent.


11.6.Change Name. Change Borrower’s or its Affiliates’ name, FEIN,
organizational identification number, corporate structure, or identity, or add
any new fictitious name; provided, however, that Borrower and any of its
Affiliates may change their respective names or add any new fictitious names
upon at least thirty (30) days’ prior written notice to Lender of the change and
so long as, at the time of the written notification, Borrower or its Affiliates,
as applicable, provides any financing statements or fixture filings necessary to
perfect and continue perfected the Lender’s Liens.


11.7.Nature of Business. Make any change in the principal nature of its
business.


11.7.1.Prepay, redeem, defease, purchase, or otherwise acquire any indebtedness
of any Obligated Party, other than the Obligations in accordance with this
Agreement, and


11.7.2.Directly or indirectly, amend, modify, alter, increase, or change any of
the terms or conditions of any agreement, instrument, document, indenture, or
other writing evidencing or concerning indebtedness.


Page 25 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


11.8.Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.


11.9.Distributions. Without the prior written consent of Lender, either (a) make
any distribution or declare or pay any dividends (in cash or other property,
other than common equity) on, or purchase, acquire, redeem, or retire any of
Borrower’s or its Affiliates’ Stock, of any class, whether now or hereafter
outstanding, (b) make any payments on subordinated debt, or (c) pay more than
the required amounts on any senior or pari-passu debt obligations to any other
creditor unless at least an equal amount of that excess payment is paid to
Lender at the same time.


11.10.Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s accounting records without said accounting
firm or service bureau agreeing to provide Lender information regarding the
Collateral or Borrower’s or its Affiliates’ financial condition.


11.11.Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower except for transactions
that are in the ordinary course of Borrower’s business, upon fair and reasonable
terms, that are fully disclosed to Lender, and that are no less favorable to
Borrower than would be obtained in an arm’s length transaction with a
nonAffiliate.

11.12.Suspension. Suspend or go out of a substantial portion of its business.


11.13.Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a)  to pay transactional fees, costs, and expenses incurred in connection
with this Agreement, the other Loan Documents, and (b) to finance newly
purchased Eligible Accounts, and (c) for working capital and general corporate
purposes, each consistent with the terms and conditions hereof, for its lawful
and permitted purposes, and (d) to pay off certain subordinated debt with
Lender’s prior written consent and subject to the limitations set forth herein.


11.14.Change in Location of Chief Executive Office. Relocate its chief executive
office, its books and records, or a substantial portion of any other Collateral
to a new location without providing thirty (30) days’ prior written notification
thereof to Lender and so long as, at the time of the written notification,
Borrower or the applicable Affiliate provides any financing statements or
fixture filings necessary to perfect and continue perfected the Lender’s Liens
and also provides to Lender a Collateral Access Agreement with respect to the
new location in form acceptable to Lender in its discretion.


11.15.Collateral Covenants. The parties hereby acknowledge and agree that
Borrower shall comply all of the following collateral covenants:


11.15.1.Turnover. Permit turnover, in each case, measured as of the last day of
each calendar month, to be more than 60 days with respect to Eligible Accounts;


11.15.2.Delinquent Accounts. Permit Delinquent Accounts to exceed 8% of the
aggregate outstanding amount of Eligible Accounts, measured as of the last day
of each calendar month;


11.15.3. Defaulted Accounts Ratio. Permit the Defaulted Accounts Ratio to exceed
5%, measured as of the last day of each calendar month.


12.Events of Default. Each of the following events or conditions shall
constitute an “Event of Default”:
12.1.Borrower defaults in the payment of any Obligations when due, whether at
maturity, upon acceleration, or otherwise and such default continues unremedied
for (a) five (5) calendar days of the date due for a payment of principal or
interest or (b) ten (10) days for any other Obligations;
Page 26 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


12.2.Borrower is in default with respect to the Loan Documents or any other now
existing or future agreements between Borrower and Lender and such default is
not cured within thirty (30) days after the date of the notice thereof from
Lender;
12.3.The Obligations at any time exceed the Allowable Amount and is not cured
within five (5) days;
12.4.[Intentionally Deleted.];
12.5.This Agreement or any other Loan Document that purports to create a Lien,
shall, for any reason, fail or cease to create a valid and perfected and, except
to the extent provided by the terms of the Intercreditor Agreement, hereof or
thereof, first priority Lien on or security interest in any material part of the
Collateral covered hereby or thereby;
12.6.Borrower or any of its Affiliates defaults pursuant to any agreement
between any of them and Lender or any Lender Affiliate, whether pursuant to any
other financing arrangements or otherwise;


12.7.A Change of Control of Borrower or any other Obligor occurs;


12.8.An order for relief is entered against any Obligor by any United States
Bankruptcy Court; or any Obligor does not generally pay its debts as they become
due (within the meaning of 11 U.S.C. 303(h) as at any time amended, or any
successor statute thereto); or any Obligor makes an assignment for the benefit
of creditors; or any Obligor applies for or consents to the appointment of a
custodian, receiver, trustee, or similar officer for it or for all or any
substantial part of its assets, or a custodian, receiver, trustee, or similar
officer is appointed without the application or consent of any Obligor; or any
Obligor institutes (by petition, application, answer, consent, or otherwise) any
bankruptcy, Insolvency, reorganization, moratorium, arrangement, readjustment of
debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application, or otherwise) against any Obligor; or any judgment, writ,
warrant of attachment, execution, or similar process shall be issued or levied
against a substantial portion of the property of any Obligor;


12.9.Any Obligor (i) dies, becomes disabled, dissolves or otherwise ceases
functioning as a going concern in the ordinary course of business, (ii) defaults
in the performance of its obligations to Lender, regardless of whether the
default arises out of a Guaranty or out of any other agreement between the
Obligor and Lender, (iii) notifies Lender of its intention to rescind, modify,
terminate or revoke the Guaranty or other agreement with respect to future
transactions, or (iv) the Guaranty shall cease to be in full force and effect
for any reason whatever, or it defaults on its obligations owed to any other
creditor;


12.10.Permitted Third Party Creditor fails to perform or observe any of its
Permitted Third-Party Creditor’s obligations under the Intercreditor Agreement,
or notifies Lender of the Permitted Third-Party Creditor’s intention to do so.


12.11.A federal or state tax lien in excess of $10,000 is filed against any of
Borrower’s assets;


12.12.Any material portion of Borrower’s or any Obligor’s assets is attached,
seized, subjected to a writ or distress warrant, levied upon, or becomes subject
to any judgment or comes into the possession of any third Person;


12.13.Borrower or any Obligor is enjoined, restrained, or in any way prevented
by court order from continuing to conduct all or any material part of its
business affairs, and the court order is not dissolved within five (5) Business
Days;


12.14.If a notice of Lien, levy, or assessment in excess of $10,000 with respect
to any of Borrower’s or any Obligor’s assets is filed of record with a
Governmental Authority;


Page 27 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


12.15.If there is a default by the Borrower in any material agreement to which
Borrower or any Obligor is a party and the breach of such agreement could result
in a Material Adverse Change, provided that no default shall constitute an
“Event of Default” hereunder if (i) Borrower has notified the Lender that it is
disputing the existence of the default in good faith and (ii) the Lender
determines in its sole discretion that (A) the dispute is in fact in good faith
and (B) there has been no material adverse impact in the ability of Borrower to
perform its obligations under the Loan Documents;


12.16.If Borrower or any Obligor makes any payment on account of indebtedness
that has been contractually subordinated in right of payment to the payment of
the Obligations without Lender’s express prior written approval;


12.17.If any material misstatement or misrepresentation exists now or hereafter
in any warranty, representation, statement, or record made to Lender by
Borrower, or its Affiliates, or any officer, employee, agent, or director of
Borrower or any of its Affiliates;


12.18.Any Key Employee fails to devote substantially all of his or her efforts
in furtherance of the business affairs of Borrower or Obligor, as applicable,
other than during reasonable vacation periods, or ceases to be employed by
Borrower or the Obligor in the capacity that the employee held as of the date of
this Agreement and Borrower has failed to demonstrate to Lender a reasonable
replacement within sixty (60) days;


12.19.Any provision of this Agreement or any of the Loan Documents ceases, for
any reason, to be valid and binding on Borrower;
12.20.Borrower delivers any document, financial statement, schedule or report to
Lender which is false or incorrect in any material respect;
12.21.[Intentionally Deleted];
12.22.Borrower voluntarily suspends the transaction of business or allows to be
suspended, terminated, revoked or expired any permit, license or approval of any
governmental body necessary to conduct the Borrower’s business as now conducted;
or
12.23.Any injury or damage to a material part of the Collateral or a material
part of the Collateral shall be lost, stolen or destroyed and no insurance is in
existence to cover that loss.
13.Remedies.
13.1.Upon the occurrence of any Event of Default at Lender’s option:
13.1.1.Lender may declare this Agreement and all of Lender’s obligations
hereunder terminated, but without affecting any of Lender’s Liens on the
Collateral and without affecting the Obligations;
13.1.2.Lender may declare all Obligations to be immediately due and payable,
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by Borrower;
13.1.3.all Obligations shall accrue interest at the Default Rate; and
13.1.4.Lender may, immediately and without expiration of any period of grace,
enforce payment of all Obligations and exercise any and all other remedies
granted to it under the Loan Documents, at law, in equity, or otherwise.
13.1.5.Lender may have a receiver appointed as a matter of right. The receiver
may be an employee for or counsel to Lender. The receiver may serve without a
bond, and all fees and expenses of the receiver shall become part of the
Obligations, accruing interest at the Default Rate until paid in full. The
receiver
Page 28 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


may be appointed by the court upon ex-parte application and without notice to
Borrower and any other Obligor, that notice being hereby waived.
13.2.BORROWER WAIVES ANY REQUIREMENT THAT LENDER INFORM BORROWER BY AFFIRMATIVE
ACT OR OTHERWISE OF ANY ACCELERATION OF BORROWER’S OBLIGATIONS HEREUNDER.
FURTHER, LENDER’S FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES AT ANY “DEFAULT”
OR “PAST DUE” RATE SHALL NOT BE DEEMED A WAIVER BY LENDER OF ITS CLAIM THERETO.
13.3.Lender shall have all other remedies permitted it pursuant to law, equity
or otherwise, regardless of whether an Event of Default or Incipient Default has
occurred. Lender may exercise setoff rights against any amounts it owes to
Borrower or any Obligor pursuant to any Loan Document. No Borrower or Obligor
shall have or exercise setoff rights against Lender or any other Lender Party
without Lender’s express prior written consent.
13.4.Borrower shall pay Lender any deficiencies remaining after disposition of
any Collateral, but Borrower shall not be permitted to delay payment of any
Obligations owed to Lender pending disposition of any Collateral.
14.Standards for Exercising Remedies.
14.1.To the extent that Applicable Law imposes duties on the Lender to exercise
remedies in a commercially reasonable manner, the Borrower acknowledges and
agrees that:
14.1.1. Lender’s exercise of its standard practices in connection with the
Collateral shall be presumed to be commercially reasonable,
14.1.2.notice to Borrower of any action (other than acceleration of the
Termination Date, which shall require no notice) on at least ten (10) days’
notice shall be commercially reasonable, and
14.1.3.it is commercially reasonable for the Lender:
14.1.3.1.to incur expenses for the account of Borrower to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;
14.1.3.2.to obtain third party consents for access to Collateral to be disposed
of, or to obtain Governmental Authority or third Person consents for the
collection or disposition of Collateral to be collected or disposed of;
14.1.3.3.to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral;
14.1.3.4.to exercise collection remedies against Account Debtors and other
Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists;
14.1.3.5.to advertise dispositions of Collateral through publications or media
of general circulation, whether or not the Collateral is of a specialized
nature;
14.1.3.6.to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the collateral is of a specialized
nature;
14.1.3.7.to dispose of Collateral by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets;
Page 29 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


14.1.3.8.to dispose of assets in wholesale rather than retail markets;
14.1.3.9.to disclaim all disposition warranties; and
14.1.3.10.to purchase insurance or credit enhancements to insure the Lender
against risks of loss, collection or disposition of Collateral or to provide to
the Lender a guaranteed return from the collection or disposition of Collateral,
and
provided further, that nothing in this Agreement shall impose any duty of Lender
to do any of the foregoing.
14.2.The Borrower acknowledges that the purpose of this Section 14 is to provide
non-exhaustive indications of what actions or omissions by the Lender would not
be commercially unreasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation upon the foregoing, nothing contained herein shall
be construed to grant any rights to the Borrower or to impose any duties on the
Lender that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 14.
15.        Proceeds and Expenses of Dispositions. The Borrower shall pay to the
Lender on demand any and all expenses, including attorneys’ fees and
disbursements, incurred or paid by the Lender in protecting, preserving, or
enforcing the Lender’s rights under or in respect of any of the Obligations or
any of the Collateral. After deducting all of said expenses, the residue of any
proceeds of collection or sale of the Obligations or Collateral shall, to the
extent actually received in cash, be applied to the payment of the Obligations
as provided in this Agreement, notwithstanding contrary instructions received by
Lender from the Borrower or any other third party.
16.        Liquidation Success Premium. [Intentionally Deleted].
17.        Term and Termination.
17.1.This Agreement shall become effective upon the execution and delivery
hereof by Borrower and Lender, shall continue in full force and effect for one
year from the date hereof, and shall be automatically renewed for successive
Renewal Periods unless either Borrower or Lender provides written notice to the
other that it does not intend to renew this Agreement, such notice to be
provided by Borrower at least thirty (30) days, or by Lender at least thirty
(30) days, prior to either (A) the Anniversary Date, or (B) the Renewal
Termination Date of the Renewal Period then in effect, as applicable.
17.2.Upon the Termination Date, the unpaid balance of the Obligations shall be
due and payable without demand or notice.
18.        Exposed Payments.
18.1.Upon termination of this Agreement, Borrower shall pay to Lender (or Lender
may retain), to hold in a non-segregated non-interest-bearing account the amount
of all Exposed Payments (the “Preference Reserve”).
18.2.Lender may charge the Preference Reserve with the amount of any Exposed
Payments that Lender pays to the bankruptcy estate of the Account Debtor that
made the Exposed Payment, on account of a claim asserted under Section 547 of
the Bankruptcy Code.
18.3.Lender apply to outstanding Obligations or if none, shall refund to
Borrower from time to time that balance of the Preference Reserve for which a
claim under Section 547 of the Bankruptcy Code can no longer be asserted due to
the passage of the statute of limitations, settlement with the bankruptcy estate
of the Payor or otherwise.
19.        Avoidance Claims.
Page 30 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


19.1.1.Borrower shall indemnify Lender from any loss or other Obligations
arising out of the assertion of any Avoidance Claim.
19.1.2.Borrower shall notify Lender within two (2) Business Days of it becoming
aware of the assertion or threatened assertion of an Avoidance Claim.
20.[Intentionally Deleted].
21.No Lien Termination without Full Satisfaction of the Obligations. In
recognition of Lender’s right to have all its attorneys’ fees and other expenses
incurred in connection with this Agreement secured by the Collateral,
notwithstanding payment in full of all Obligations by Borrower, Lender shall not
be required to record any terminations or satisfactions of any of its liens on
the Collateral unless and until unless and until Complete Termination has
occurred. Borrower understands that this provision constitutes a waiver of its
rights under §9-513(c) of the UCC.
22.Online User Standards.
22.1. Lender shall use reasonable efforts to post all of Borrower’s account
activity on Lender’s website, which shall constitute Borrower’s Online Statement
of Account. Lender need not send Borrower any hard copies of any activities
which constitute Borrower’s Online Statement of Account. Provided that there is
no Event of Default or Incipient Default, Lender shall provide Borrower with
reasonably continuous access to view the Online Statement of Account, subject to
periodic or occasional maintenance or outages or due to communication or other
situations beyond Lender’s control. Borrower shall be solely responsible for
checking its Online Statement of Account. If Borrower disputes any entry on the
Online Statement of Account, it shall, within thirty (30) days after the first
posting of the event, send to Lender a written exception to that event. Unless
Lender receives a timely written exception to the activity posted to the Online
Statement of Account, within thirty (30) days after it is first posted, the
Online Statement of Account shall become an account stated and be deemed
accepted by Borrower and shall be conclusive and binding upon the Borrower.
Lender shall have no liability for errors in the information posted in the
Online Statement of Account so long as those errors are not due to Lender’s
intentional misconduct.
22.2.Online Conducting of Business. Lender and Borrower intend to conduct
business contemplated by this Agreement through the internet and through
Lender’s Online Reporting Service. Lender is the sole and exclusive owner of the
Online Reporting Service. Borrower hereby accepts a non-exclusive,
non-transferable, terminable right to access the Online Reporting Service, upon
the terms and subject to the conditions contained herein.
22.3.Standards Regarding Conducting Business Online. Borrower and Lender agree
as follows:
22.3.1.Lender shall have the right to terminate or limit Borrower’s access to
the Online Reporting Service upon the occurrence of an Event of Default or at
any other time within Lender’s discretion.
22.3.2.Borrower shall not: (i) copy the Online Reporting Service nor otherwise
reproduce the same other than for normal system operation backup; (ii)
translate, adapt, vary, or modify the Online Reporting Service; or (iii)
disassemble, decompile or reverse engineer the Online Reporting Service.
22.3.3.Lender shall not be liable to Borrower for any loss or damage whatsoever
or howsoever caused, whether caused by tort (including negligence), breach of
contract, or otherwise arising directly or indirectly in connection with the use
of the Online Reporting Service, including for any inability of Borrower to
obtain access to the on-line system or for unauthorized access to that system by
others. Borrower hereby waives any legal rights it has with respect to the
foregoing rights and to its data privacy to the fullest extent permitted by Law.
22.3.4.Borrower acknowledges that any and all of the copyright, trademarks,
trade names, patents and other intellectual property rights subsisting in or
used in connection with the Online Reporting Service, including all
documentation and manuals relating thereto, and all modifications, improvements
and additions
Page 31 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


thereto, are, and shall remain, the sole property of the Lender. Borrower shall
not, during or at any time after the expiry or termination of its use of the
Online Reporting Service, in any way question or dispute the ownership by Lender
thereof.
22.3.5.To the extent permitted by applicable Law, Lender excludes all warranties
with respect to the Online Reporting Service, either express or implied,
including, but not limited to, any implied warranties of merchantability,
satisfactory quality or fitness for any particular purpose.
22.3.6.Borrower is solely responsible for virus scanning the Online Reporting
Service, and Lender makes no representations or warranties regarding any virus
associated with the Online Reporting Services.
22.3.7.All information, data, drawings, specifications, documentation, software
listings, source or object code which Lender may have imparted and may from time
to time impart to the Borrower relating to the Online Reporting Service is
proprietary and confidential. Borrower hereby agrees that it shall use the same
solely in accordance with the provisions of this Agreement and that it shall
not, at any time during or after expiry or termination of this Agreement,
disclose the same, whether directly or indirectly, to any third party or use it
in connection with any purpose other than the Transactions.
22.3.8.Borrower shall be responsible for restricting access to passwords and
systems relating to the Online Reporting Service and shall only provide
passwords and access to the Online Reporting System to those individuals on an
as needed basis. Upon learning of any breach of security or suspected breach of
security to the Online Reporting System, Borrower shall report the incident
immediately to Lender. Borrower agrees to implement and follow authentication
procedures and protocols requested by Lender. Borrower shall be solely
responsible for safeguarding the confidentiality of its authentication codes and
passwords, and Borrower assumes all responsibility for any transactions
undertaken in Borrower’s name through the use of those authentication codes,
passwords or using Borrower’s electronic signature. Lender shall have no duty to
verify or authenticate that the person(s) using Borrower’s systems are
authorized to act on behalf of Borrower.
22.3.9.Borrower assumes all risk of loss of or inability to access its data.
Borrower shall keep copies of all invoices, reports and other materials
furnished to Lender, and Lender shall have no responsibility to return or
provide copies thereof to Borrower.
22.4.Online Access. Upon an Event of Default, all of Borrower’s rights and
access to any online internet services that Lender makes available to Borrower
shall be provisional pending Borrower’s curing of all such Events of Default and
Lender may elect to terminate Borrower’s online access as provided for herein.
During that period of time, Lender may limit or terminate Borrower’s access to
online services. Borrower acknowledges that the information Lender makes
available to Borrower through online internet access, both before and after an
Event of Default, constitutes and satisfies any duty to respond to a request for
accounting or request regarding a statement of account that is referenced in the
UCC.
23.        Retention of Records. Lender shall retain any documents, schedules,
invoices or other papers delivered by Borrower only for such period as Lender,
at its sole discretion, may determine necessary, after which time Lender may
destroy such records without notice to or consent from Borrower.
24.        Notices to Third Parties. Lender shall have the right at any time to
give any Validity Guarantor, Obligor, Permitted Third Party Creditor or any
other interested Person notice of any fact or event relating to this Agreement,
as Lender may deem necessary or desirable in Lender’s sole discretion,
including, without limitation, Borrower’s financial condition. Borrower shall
provide to each Validity Guarantor, Obligor, and Permitted Third Party Creditor
or Person a copy of each notice, statement or report required to be given to
Lender under any of the paragraphs of this section.
25.        Information to Participants. Lender may furnish any financial or
other information concerning Borrower, or any of its Affiliates, heretofore or
hereafter provided by Borrower to Lender, pursuant to this Agreement or
otherwise, to any prospective or actual purchaser of any participation or other
interest in any loans
Page 32 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


made by Lender to Borrower (whether under this Agreement or otherwise), or to
any prospective purchaser of any securities issued or to be issued by Lender.
26.        Entire Agreement. This Agreement supersedes all other agreements and
understandings between the parties hereto, verbal or written, express or
implied, relating to the subject matter hereof. No promises of any kind have
been made by Lender or any third party to induce Borrower to execute this
Agreement. No course of dealing, course of performance or trade usage, and no
parole evidence of any nature, shall be used to supplement or modify any terms
of this Agreement.
27.Miscellaneous.
27.1.Notices.
27.1.1.All notices required to be given to either party hereunder shall be
deemed given upon the first to occur of: (a) three (3) business days after
deposit thereof in a receptacle under the control of the United States Postal
Service; (b) upon transmittal by electronic means to a receiver under the
control of the party to whom notice is being given if provided before 5:00 p.m.,
local time of the recipient on a Business Day, or if thereafter on the next
Business Day; or (c) upon the delivery to the party to whom notice is being
given, or an employee or agent of thereof, or upon the attempted delivery
thereof if the recipient does not make itself available during business hours to
receive the delivery. For purposes hereof, the addresses of the parties are as
set forth below or as may otherwise be specified from time to time in a writing
sent by one party to the other in accordance with the provisions hereof:
BORROWER
Address:  32000 Aurora Road, Suite B
          Solon, OH 44139
Attention:  Tod Nestor
Email Address:   tanestor@energyfocus.com
Telephone:  440-715-1276


LENDER


Address:   4530 E. Shea Blvd., Suite 170
          Phoenix, AZ 85028
Attention:  Robyn Barrett
Email Address:  robyn@fswfunding.com
Telephone:  602-535-5984


27.2.Survival. All representations, warranties and agreements herein contained
shall be effective so long as any portion of this Agreement remains executory.
27.3.Amendment and Waiver. Neither this Agreement nor any provisions hereof may
be changed, waived, discharged or terminated, nor may any consent to the
departure from the terms hereof be given, orally (even if supported by new
consideration), but only by an instrument in writing signed by all parties to
this Agreement. Any waiver or consent so given shall be effective only in the
specific instance and for the specific purpose for which given.
27.4.No Waiver. No failure to exercise and no delay in exercising any right,
power, or remedy hereunder shall impair any right, power, or remedy which Lender
may have, nor shall any delay be construed to be a waiver of any of those
rights, powers, or remedies, or any acquiescence in any breach or default
hereunder; nor shall any waiver by Lender of any breach or default by Borrower
hereunder be deemed a waiver of any default or breach subsequently occurring.
All rights and remedies granted to Lender hereunder shall remain in full force
and effect notwithstanding any single or partial exercise of, or any
discontinuance of action begun to enforce, the right or
Page 33 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


remedy. The rights and remedies specified herein are cumulative and not
exclusive of each other or of any rights or remedies that Lender would otherwise
have. Any waiver, permit, consent or approval by Lender of any breach or default
hereunder must be in writing and shall be effective only to the extent set forth
in the writing and only as to that specific instance.
27.5.Choice of Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the State of Arizona, excluding its choice
of law principles.
27.6.Waiver of Statute of Limitations. Borrower waives the pleading of any
statute of limitations with respect to any and all actions in connection
herewith. To the extent that Borrower may now or in the future have any claim
against Lender, arising out of this agreement or the transactions contemplated
herein whether in contract or tort or otherwise, Borrower must assert the claim
within one year of it accruing, regardless of the lack of actual knowledge by
Borrower of the potential claim. Failure to assert a claim within one year shall
constitute of waiver thereof. Borrower agrees that this period is reasonable and
sufficient for it to investigate and act upon the claim. This Section shall
survive any termination of this agreement. A copy of the waiver may be filed as
a written consent in any judicial proceeding.
27.7.Indemnity. Borrower shall indemnify, defend and hold the Lender Parties
harmless from and against any and all losses of any kind or nature which any of
the Lender or any Lender Party may sustain or incur in connection with, or
arising from, this Agreement, any other present or future agreement, or the
breach by Borrower of any representation, warranty, covenant or provision
contained herein or therein, the transactions or any other transactions
contemplated hereby or thereby or relating hereto or thereto, or any other
matter, cause or thing whatsoever, occurred, done, omitted or suffered to be
done by Lender or the Lender Party relating in any way to Borrower or any
Obligor, Account Debtor, Permitted Third Party Lender or other Person related to
this Loan; except if the Lender commits willful misconduct or is grossly
negligent in its dealings with the Borrower. This indemnity is in addition to
all other indemnities set forth in this Agreement and any other agreement
between Borrower and any Lender Party. Notwithstanding any other provision of
this Agreement to the contrary, all the indemnities shall survive termination of
this Agreement, and Lender’s security interest in the Collateral shall survive
until the full satisfaction of these Obligations, notwithstanding any release of
Lender’s liens in the interim. This indemnity shall be without regard to the
presence of any insurance held by Lender or the refusal of any insurer to pay or
perform its obligations.
27.8.Venue. The parties agree that any suit, action or proceeding arising out of
the subject matter hereof, or the interpretation, performance or breach of this
Agreement, shall, if Lender so elects, be instituted in courts located within
Maricopa County, Arizona (the “Acceptable Forums”), each party agrees that the
Acceptable Forums are convenient to it, and each party irrevocably submits to
the jurisdiction of the Acceptable Forums, irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement, and waives any and
all objections to jurisdiction or venue that it may have under the laws of the
State of Arizona or otherwise in those courts in any such suit, action or
proceeding. Should a proceeding be initiated in any other forum, Borrower waives
any right to oppose any motion or application made by Lender to move the matter
to an Acceptable Forum.
27.9.Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Agreement by facsimile or other form of electronic
communication shall be effective as delivery of a manually executed counterpart
of this Agreement.
27.10.Electronic Signatures. The Parties intend to conduct business contemplated
by this Agreement by electronic means. Each document, which is the subject of
this Agreement, that a Party has affixed a typed or electronic signature or
other authentication and then transmitted electronically to the other shall be
intended as and constitute an original and deemed to contain a valid signature
of the Party for all purposes. In furtherance of the above, Borrower hereby
authorizes Lender to regard Borrower’s printed name or reasonable approximation
thereof, electronic approval or other confirmation process authorized by
Borrower to be by or on behalf of Borrower for any document, agreement,
assignment schedule or invoice as the equivalent of a manual signature by one of
the
Page 34 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


Borrower’s authorized officers or agents. The Parties agree that in any legal
proceedings between them respecting or in any way relating to this Agreement or
any transactions hereunder, each waives the right to raise any defense based on
its execution hereof in counterparts or the delivery of executed counterparts by
electronic signature and delivery. The Parties waive, to the fullest extent
permitted by Law, any provisions of applicable Law to the contrary.
Lender may rely upon, and assume the authenticity of, any approval and material
applicable to that approval as the duly confirmed, authorized and approved
signature of Borrower by the person approving the same which constitute an
Authenticated Record for all purposes including under the UCC and shall satisfy
the requirements of any applicable statute of frauds.
27.11.Severability. Should any provision, clause or condition of this Agreement
be held by any court of competent jurisdiction to be void, invalid, inoperative,
or otherwise unenforceable, the defect shall not affect any other provision,
clause or condition, and the remainder of this Agreement shall be effective as
though the defective provision, clause or condition had not been a part hereof.
27.12.Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement. There is no grace period, cure
right or other indulgence afforded Borrower except as expressly provided in the
Loan Documents.
27.13.Joint and Several Liability. The liability of each Borrower, if more than
one, and Obligors shall be joint and several and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower or other Obligor.
27.14.Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, permitted assigns,
heirs, beneficiaries and representatives of the Parties hereto; provided,
however, that Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of Lender,
and any prohibited assignment shall be void. No consent by Lender to any
assignment shall relieve Borrower or any Validity Guarantor or other Obligor
from liability for the Obligations. Without limiting the generality of the
foregoing, all rights and benefits of Lender under this Agreement may be
assigned in whole or in part, and it may be exercised by any institution with
which Lender maintains any relationship and by any other person or entity
designated by Lender.
27.15.Section Headings, Construction. Section headings are used herein for
convenience only. Borrower acknowledges that the same may not describe
completely the subject matter of the applicable Section, and the same shall not
be used in any manner to construe, limit, define or interpret any term or
provision hereof. This Agreement has been fully reviewed and negotiated between
the Parties and no uncertainty or ambiguity in any term or provision of this
Agreement shall be construed strictly against Lender or Borrower under any rule
of construction or otherwise.
27.16.Waiver of Homestead. Borrower, on behalf of itself and its Affiliates and
any other Obligors, waives and renounces all exemptions and rights under
homestead laws, to the fullest extent permitted by law.
27.17.Arbitration.
27.17.1.Except for “Core Proceedings” under the United States Bankruptcy Code,
or as noted below in the next paragraph of this section 13.18, the parties agree
to submit to binding arbitration all claims, disputes and controversies between
or among them, whether in tort, contract or otherwise (and their respective
employees, officers, directors, attorneys, and other agents) arising out of or
relating to in any way (i) this Agreement or any other agreement, instrument,
certificate or document entered into between the parties, or any dispute, claim
or controversy between them related to any of the transactions contemplated by
this Agreement. Any arbitration proceeding will (i) proceed in Maricopa, County,
Arizona; (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code); and (iii) be conducted in accordance with the Commercial
Arbitration rules of the America Arbitration Association (“AAA”), as modified by
these provisions.
Page 35 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


27.17.2 .Notwithstanding the foregoing, however, the arbitration requirement
does not limit the right of Lender to (i) foreclose against any Collateral; (ii)
exercise self-help remedies relating to Collateral or proceeds of Collateral
permitted to Lender, like setoff or repossession; or (iii) obtain provisional
ancillary remedies like replevin, injunctive relief, attachment or the
appointment of a receiver, before, during or after the pendency or any
arbitration proceeding. This exclusion does not constitute a waiver of the right
or obligation of either party to submit any dispute to arbitration, including
those arising from the exercise of the actions detailed in this paragraph.
27.17.3. Any arbitration proceeding will be before a single arbitrator selected
according to the Commercial Arbitration Rules of the AAA. The arbitrator will be
a neutral attorney who has practiced in the area of commercial law for a minimum
of ten (10) years. The arbitrator will determine whether or not an issue is
arbitrable and will give effect to the statutes of limitation in determining any
claim. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.
27.17.4. In any arbitration proceeding, the arbitrator will decide (by documents
only or with a hearing at the arbitrator's discretion) any pre-hearing motions
which are similar to motions to dismiss for failure to state a claim or motions
for summary adjudication.
27.17.5. In any arbitration proceeding discovery will be permitted at the
arbitrator’s discretion and will be governed by the Arizona Rules of Civil
Procedure unless otherwise ordered by the arbitrator. The arbitrator shall award
costs and expenses of the arbitration proceeding in accordance with the
provisions of this Agreement.
27.18.Waiver of Trial by Jury. IN RECOGNITION OF THE HIGHER COSTS AND DELAY
WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT THE CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY
COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Borrower, by executing this Agreement, warrants and represents that it has fully
read this Agreement, has had the opportunity to be represented by counsel and to
ask and receive answers to any questions it may have concerning this Agreement,
that it fully understands all of the terms and provisions hereof, and that this
Agreement, although drafted by Lender, shall not be interpreted or construed
against Lender.


{Signature page follows}
Page 36 of 37
Loan and Security Agreement



--------------------------------------------------------------------------------

image02.jpg [image02.jpg]


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.
ENERGY FOCUS, INC.
        
By:       
Name:
Title:  


STATE OF ______________)


County of _______________) ss.




On this, the ______ day of ______________, ______, before me personally appeared
________________________ [and _____________, each] known to me to be the
person[s] whose name is [names are] subscribed to the within instrument and
acknowledged that the person[s] executed the same for the purposes therein
contained.


        
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


______________________________
Notary Public
My Commission Expires:






FACTORS SOUTHWEST, L.L.C., dba FSW Funding  
        
By:          
Name:  Robyn Barrett
Title: Managing Member  










Page 37 of 37
Loan and Security Agreement

